



Exhibit 10.1

…………………………………………
SECOND AMENDMENT, EXTENSION AND INCREMENTAL ASSUMPTION AGREEMENT
dated as of October 1, 2014
among
LPL FINANCIAL HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
CERTAIN SUBSIDIARIES OF LPL FINANCIAL HOLDINGS INC.,
as Subsidiary Guarantors,
THE LENDERS AND ADDITIONAL LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent and Current Agent
and
JPMORGAN CHASE BANK, N.A.,
as Future Agent
…………………………………………
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIZENS BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
GOLDMAN SACHS BANK USA
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners,


BBVA COMPASS,
as Documentation Agent
and
J.P. MORGAN SECURITIES LLC, SUNTRUST BANK,
WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIZENS BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS BANK USA
and
CITIGROUP GLOBAL MARKETS INC.
as Co-Syndication Agents



--------------------------------------------------------------------------------





SECOND AMENDMENT, EXTENSION AND INCREMENTAL ASSUMPTION AGREEMENT
This SECOND AMENDMENT, EXTENSION AND INCREMENTAL ASSUMPTION AGREEMENT (this
“Agreement”), dated as of October 1, 2014, is made by and among LPL HOLDINGS,
INC., a Massachusetts corporation (the “Borrower”), LPL FINANCIAL HOLDINGS INC.,
a Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
the signature pages hereto (the “Subsidiary Guarantors”; the Subsidiary
Guarantors, together with Holdings, the “Guarantors”; and the Guarantors,
together with the Borrower, the “Credit Parties”), each of the undersigned banks
and other financial institutions which is a “Lender” or an “Additional Lender”
under (and as defined in) the Amended Credit Agreement (as defined below), BANK
OF AMERICA, N.A., as administrative agent for the Lenders under, and as defined
in, the Credit Agreement (as defined below) (the “Administrative Agent”), and
also as collateral agent for the Lenders (in such capacities, “Current Agent”
hereunder), and JPMORGAN CHASE BANK, N.A., as the future administrative agent
and future collateral agent (in such capacities, “Future Agent”; and together
with the Current Agent, the “Agents”).
PRELIMINARY STATEMENTS:
(1)The Borrower, Holdings, the Administrative Agent, the arrangers and other
agents party thereto, and the banks and other financial institutions from time
to time party thereto as lenders are parties to that certain Credit Agreement,
originally dated as of March 29, 2012 (as amended by that certain First
Amendment and Incremental Assumption Agreement, dated as of May 13, 2013, and as
otherwise amended, modified or supplemented from time to time prior to the date
hereof, the “Credit Agreement”, and as further amended by this Agreement, the
“Amended Credit Agreement”). Capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Credit Agreement;
(2)The Incremental Revolving Refinancing Facility and the Incremental Revolving
Increase. Section 2.14 of the Credit Agreement provides that the Borrower,
Holdings, each Lender and each Additional Lender providing
Additional/Replacement Revolving Credit Commitments, as part of an
Additional/Replacement Revolving Credit Facility, and the Administrative Agent,
may enter into an “Incremental Agreement” to provide for the later‑maturing
Additional/Replacement Revolving Credit Facility contemplated to be made
pursuant to this Agreement to refinance and replace the existing Revolving
Credit Facility under the Credit Agreement. Section 2.14 of the Credit Agreement
also provides that the Borrower, Holdings, each Lender and each Additional
Lender providing an Incremental Revolving Increase Commitment (as defined below)
pursuant to an Incremental Revolving Credit Commitment Increase (with respect to
the new Additional/Replacement Revolving Credit Facility), and the
Administrative Agent, may enter into an “Incremental Agreement” to provide for
the Incremental Revolving Credit Commitment Increase contemplated to be made
pursuant to this Agreement. The Borrower has requested that the Lenders and the
Additional Lenders listed on Schedule 1 hereto, hereinafter collectively
referred to as the “Incremental Revolving Lenders”, collectively provide, on the
Second Amendment Effective Date (as defined below), pursuant to the terms hereof
(a) the Incremental Revolving Refinancing Facility (as defined below) to replace
the existing Revolving Credit Facility



--------------------------------------------------------------------------------



with a new revolving credit facility with a maturity date extended from March
29, 2017 to September 30, 2019 (subject to a springing maturity requirement, as
set forth in the Amended Credit Agreement), and (b) an Incremental Revolving
Credit Commitment Increase in the revolving commitments available under the
aforementioned Incremental Revolving Refinancing Facility, in an aggregate
principal amount equal to $150,000,000 (the “Incremental Revolver Increase”),
and each Incremental Revolving Lender is prepared to provide a portion of such
Incremental Revolving Refinancing Facility and/or such Incremental Revolver
Increase, in each case in the corresponding amounts set forth in the applicable
columns opposite such Incremental Revolving Lender’s name on Schedule 1 hereto,
and in each case subject to the other terms and conditions set forth herein;
(3)The Initial Tranche A Term Loan Extension and Refinancing. Section 2.15 of
the Credit Agreement provides that the Credit Parties, the Administrative Agent
and the applicable Extending Lenders may establish an Extended Term Facility
pursuant to an Extension Agreement. Section 2.14 of the Credit Agreement
provides that the Borrower, Holdings, each Lender and each Additional Lender
providing Incremental Term Loan Commitments, as part of an Incremental Term Loan
Facility, and the Administrative Agent, may enter into an “Incremental
Agreement” to provide for the later-maturing Incremental Term Loan Facility
contemplated to be made pursuant to this Agreement and used to ratably refinance
a portion of the remaining, unextended Initial Tranche A Term Loans. The
Borrower (a) desires to extend the maturity date of all of the outstanding
Initial Tranche A Term Loans from March 29, 2017 to September 30, 2019, subject
to a springing maturity requirement, as set forth in the Amended Credit
Agreement (the “Tranche A Extension”), and (b) has requested that, to the extent
that any Initial Tranche A Term Loans remain unextended, that the Lenders and
Additional Lenders listed on Schedule 2 hereto, hereinafter collectively
referred to as the “Incremental Term Lenders”, provide, on the Second Amendment
Effective Date, pursuant to the terms hereof, new Incremental Tranche A Term
Loans to refinance a portion of the unextended Initial Tranche A Term Loans
(such Incremental Tranche A Term Loans to be issued on the same terms, and
subject to the same conditions, as the Extended Term Loans referenced above), in
each case in a principal amount set forth opposite each such Incremental Term
Lender’s name under the heading “2019 Refinancing Extended Tranche A Term Loan
Amount” on Schedule 2 to this Agreement;
(4)Agency Replacement Consents. The Borrower desires to obtain the consent of
all Lenders and all Additional Lenders party hereto to the making of certain
other amendments to the Credit Agreement and the other Credit Documents to
facilitate the future resignation and replacement of the Current Agent by the
Future Agent;
(5)Dividend Amendment. The Borrower desires to increase the amount of the
“fixed” part of the general Dividends basket in Section 10.6(h) of the Credit
Agreement from $250,000,000 to $400,000,000 (the “Dividend Amendment”); and
(6)The Borrower, the other Credit Parties, the Agents, and the Lenders and
Additional Lenders party hereto have agreed, subject to the terms and conditions
set forth below, to amend the Credit Agreement as hereinafter set forth in
accordance with Sections 2.14, 2.15 and 13.1 of the Credit Agreement.



--------------------------------------------------------------------------------



SECTION 1.Revolver Transactions. Pursuant to Section 2.14 of the Credit
Agreement, and subject to the satisfaction of the conditions precedent set forth
in Section 7 hereof, on and as of the Second Amendment Effective Date:
(a)The Incremental Revolving Refinancing Facility. (i) Each Incremental
Revolving Lender hereby agrees that upon, and subject to, the occurrence of the
Second Amendment Effective Date, (A) such Incremental Revolving Lender shall
make, as contemplated by Section 2.14 of the Credit Agreement, a new
Additional/Replacement Revolving Credit Commitment in an amount equal to the
amount set forth opposite such Incremental Revolving Lender’s name under the
heading “Incremental Revolving Refinancing Commitments” on Schedule 1 to this
Agreement, in each case as part of a new Class of revolving credit commitments
constituting an Additional/Replacement Revolving Credit Facility, which is to be
made pursuant hereto, and on the terms and conditions that are applicable to the
“Revolving Credit Facility” (as defined in the Amended Credit Agreement), except
that the aggregate principal amount all Additional/Replacement Revolving Credit
Commitments thereunder shall initially be $250,000,000, and such
Additional/Replacement Revolving Credit Facility shall be referred to herein as
the “Incremental Revolving Refinancing Facility”; and (B) such Incremental
Revolving Lender shall (1) in the case of an Incremental Revolving Lender that
is already a Lender under the Credit Agreement, continue to be a “Lender”, and
shall become an “Additional/Replacement Revolving Credit Lender” for all
purposes of, and subject to all the obligations of an “Additional/Replacement
Revolving Credit Lender” and a “Lender” under the Amended Credit Agreement and
the other Credit Documents and (2) in the case of an Incremental Revolving
Lender that is not an existing Lender under the Credit Agreement (immediately
prior to the Second Amendment Effective Date), be deemed to be, and shall
become, an “Additional Lender”, an “Additional/Replacement Revolving Credit
Lender” and a “Lender” for all purposes of, and subject to all the obligations
of an “Additional Lender”, an “Additional/Replacement Revolving Credit Lender”
and a “Lender” under the Amended Credit Agreement and the other Credit
Documents. Each Credit Party and Bank of America, N.A., in its capacity as the
Administrative Agent, Letter of Credit Issuer and Swingline Lender, hereby agree
that, from and after the Second Amendment Effective Date, each Incremental
Revolving Lender shall be deemed to be, and shall be and/or shall become, an
“Additional Lender”, an “Additional/Replacement Revolving Credit Lender” and a
“Lender”, as applicable, for all purposes of, and with all the rights and
remedies of an “Additional Lender”, an “Additional/Replacement Revolving Credit
Lender” and a “Lender”, as applicable, under, the Amended Credit Agreement and
the other Credit Documents.
(ii)    Each Incremental Revolving Lender, each Credit Party and Bank of
America, N.A., in its capacity as the Administrative Agent, Letter of Credit
Issuer and Swingline Lender, hereby agree that this Agreement is an “Incremental
Agreement”, as defined in Section 2.14(e) of the Credit Agreement.
(iii)     In accordance with the provisions of Section 5.2(e)(ii) and clause
(ii) of the proviso to Section 2.14(b) of the Credit Agreement, the existing
Revolving Credit Commitments under the Credit Agreement shall be immediately and
permanently reduced by an amount equal to the aggregate principal amount of
Additional/Replacement Revolving Credit Commitments made under the Incremental
Revolving Refinancing Facility, and to



--------------------------------------------------------------------------------



the extent that there are any Revolving Credit Loans outstanding under the
Revolving Credit Facility on the Second Amendment Date, such outstanding
Revolving Credit Loans shall be refinanced with Additional/Replacement Revolving
Credit Loans made under the Incremental Revolving Refinancing Facility (which
Additional/Replacement Revolving Credit Loans shall be funded in cash, or with
respect to each Incremental Revolving Lender that is also a Revolving Credit
Lender under the Credit Agreement, through the exchange of such Incremental
Revolving Lender’s outstanding Revolving Credit Loans, up to the full
outstanding amount of such Revolving Credit Loans (with any deficiency to be
funded in cash by such Incremental Revolving Lender)).
(iv)    The Borrower and the Letter of Credit Issuer each hereby agrees that
each Letter of Credit outstanding under the Revolving Credit Facility
(immediately prior to the consummation of the transactions set forth in the
preceding clauses of this Section 1(a)) shall be deemed to constitute a Letter
of Credit issued pursuant to the Incremental Revolving Refinancing Facility.
(v)    After giving effect to all of the transactions set forth in the preceding
clauses of this Section 1(a), the Additional/Replacement Revolving Credit
Facility established pursuant hereto and referred to herein as the “Incremental
Revolving Refinancing Facility” shall become, and shall be referred to as, the
“Revolving Credit Facility”, and the “Additional/Replacement Revolving Credit
Commitments”, the “Additional/Replacement Revolving Credit Lenders” and the
“Additional/Replacement Revolving Credit Loans” thereunder shall become, and
shall be referred to as, the “Revolving Credit Commitments”, the “Revolving
Credit Lenders” and the “Revolving Credit Loans”, respectively, in each case
under, as defined in, and for all purposes of (x) the Amended Credit Agreement,
and the other Credit Documents as amended by this Agreement, and (y) Section
1(b) of this Agreement.
(b)The Incremental Revolving Increase. (i) Each Incremental Revolving Lender
hereby agrees that, subject to the occurrence of the Second Amendment Effective
Date and immediately following the consummation of the transactions set forth in
Section 1(a) above, (A) such Incremental Revolving Lender shall make, as
contemplated by Section 2.14 of the Credit Agreement, an increased Revolving
Credit Commitment in an amount equal to the amount set forth opposite such
Incremental Revolving Lender’s name under the heading “Incremental Revolving
Increase Commitments” on Schedule 1 to this Agreement (each, an “Incremental
Revolving Increase Commitment”), in each case constituting part of an
Incremental Revolving Credit Commitment Increase made pursuant hereto; and (B)
such Incremental Revolving Lender shall (1) in the case of an Incremental
Revolving Lender that is already a Lender under the Credit Agreement (including
if such Incremental Revolving Lender became a Lender after giving effect to
Incremental Revolving Refinancing Facility), continue to be a “Revolving Credit
Lender” and a “Lender”, and shall become an “Incremental Revolving Credit
Commitment Increase Lender”, in each case for all purposes of, and subject to
all the obligations of a “Revolving Credit Lender”, a “Lender” and an
“Incremental Revolving Credit Commitment Increase Lender” under the Amended
Credit Agreement and the other Credit Documents, and (2) in the case of an
Incremental Revolving Lender that is not an existing Lender under the Credit
Agreement, be deemed to be, and shall become, an “Additional



--------------------------------------------------------------------------------



Lender”, an “Incremental Revolving Credit Commitment Increase Lender” and a
“Lender” for all purposes of, and subject to all the obligations of an
“Additional Lender”, an “Incremental Revolving Credit Commitment Increase
Lender” and a “Lender” under the Amended Credit Agreement and the other Credit
Documents. Each Credit Party and the Administrative Agent hereby agree that,
from and after the Second Amendment Effective Date and immediately following the
consummation of the transactions set forth in Section 1(a) above, each
Incremental Revolving Lender with an Incremental Revolving Increase Commitment
shall be deemed to be, and shall be, a “Revolving Credit Lender”, an
“Incremental Revolving Credit Commitment Increase Lender” and a “Lender”, as
applicable, for all purposes of, and with all the rights and remedies of a
“Revolving Credit Lender”, an “Incremental Revolving Credit Commitment Increase
Lender” and a “Lender”, as applicable, under, the Amended Credit Agreement and
the other Credit Documents. From and after the Second Amendment Effective Date
and immediately following the consummation of the transactions set forth in
Section 1(a) above, each reference in the Amended Credit Agreement to any
Incremental Revolving Lender’s Revolving Credit Commitments shall include its
Incremental Revolving Increase Commitment as acquired pursuant to this
Agreement, and as set forth opposite its name on Schedule 1 to this Agreement
under the heading “Incremental Revolving Increase Commitments” on such Schedule
1. As of the Second Amendment Effective Date, and after the consummation of the
transactions set forth in this Section 1(b), each Incremental Revolving Lender’s
aggregate Revolving Credit Commitment under the Amended Credit Agreement shall
be the amount set forth opposite its name on Schedule 1 to this Agreement under
the heading “Aggregate Revolving Commitments”.
(ii)Each Incremental Revolving Lender hereby acknowledges the provisions of
Section 2.14(f)(ii) of the Amended Credit Agreement, and consents and agrees to
(i) the assignments and assumptions of participations in outstanding Swingline
Loans and Letters of Credit which shall be made pursuant thereto, and (ii) the
making of the Revolving Credit Loans by such Incremental Revolving Lender which
may be required to be made pursuant thereto.
(iii)Each Incremental Revolving Lender, each Credit Party and the Administrative
Agent each hereby agree that this Agreement is an “Incremental Agreement”, as
defined in Section 2.14(e) of the Credit Agreement.
SECTION 2.The Tranche A Term Loan Transactions.
(a)The Initial Tranche A Term Loan Maturity Date Extension. Pursuant to
Section 2.15 of the Credit Agreement, and subject to the satisfaction of the
conditions precedent set forth in Section 7 hereof, on and as of the Second
Amendment Effective Date:
(i)each Submitting Initial Tranche A Term Lender (as defined below) hereby (A)
irrevocably offers for exchange into 2019 Initial Extended Tranche A Term Loans
(as defined in the Amended Credit Agreement) an amount of the Initial Tranche A
Term Loans held by such Lender equal to the amount set forth with respect to
such Initial Tranche A Term Loans on such Submitting Initial Tranche A Term
Lender’s signature page hereto, and (B) agrees that as of the Second Amendment
Effective Date, (x) the amount of its Initial Tranche A Term Loans set forth on
Schedule 2 hereto opposite such Submitting Initial



--------------------------------------------------------------------------------



Tranche A Term Lender’s name under the heading “2019 Initial Extended Tranche A
Term Loan Amount” shall be exchanged for, and shall be reclassified to become,
2019 Initial Extended Tranche A Term Loans pursuant to the provisions of Section
2.15(a)(i) of the Credit Agreement, and such Submitting Initial Tranche A Term
Lender shall become a 2019 Extended Tranche A Term Lender (as defined in the
Amended Credit Agreement) with respect thereto, and (y) the remainder (if any)
of such Submitting Initial Tranche A Term Lender’s Initial Tranche A Term Loans
will remain outstanding, but shall be reclassified as 2017 Initial Tranche A
Term Loans (as defined in the Amended Credit Agreement), in the amount set forth
on Schedule 2 hereto opposite such Submitting Initial Tranche A Term Lender’s
name under the heading “2017 Initial Tranche A Term Loan Amount”, on the same
terms as in existence prior to the Second Amendment Effective Date (other than
those terms that are amended pursuant to Section 2.15 of the Credit Agreement
and Section 3 hereof);
(ii)as of the Second Amendment Effective Date, the Initial Tranche A Term Loans
of each Initial Tranche A Term Lender that is not a party hereto shall remain
outstanding as Initial Tranche A Term Loans but shall be reclassified as 2017
Initial Term Loans in the amount set forth on Schedule 2 hereto opposite such
Initial Tranche A Term Lender’s name under the heading “2017 Initial Tranche A
Term Loan Amount”, on the same terms as in existence prior to the Second
Amendment Effective Date (other than those terms that are amended pursuant to
Section 2.15 of the Credit Agreement and Section 3 hereof);
(iii)each Submitting Initial Tranche A Term Lender, each Credit Party and the
Administrative Agent each hereby agree that (A) this Agreement is an “Extension
Agreement”, as defined in Section 2.15(c) of the Credit Agreement, (B) the
Initial Tranche A Term Loans constitute an “Existing Term Loan Class” for the
purposes of Section 2.15(a)(i) of the Credit Agreement, (C) the 2019 Initial
Extended Tranche A Term Loans are “Extended Term Loans” for the purposes of
Section 2.15 of the Credit Agreement, (D) the Second Amendment Effective Date is
the applicable “Extension Date” with respect to the 2019 Extended Tranche A Term
Loans, (E) the 2019 Extended Tranche A Term Loan Facility (as defined in the
Amended Credit Agreement) is an “Extended Term Loan Facility” for the purposes
of Section 2.15 of the Credit Agreement, and (F) the 2019 Extended Tranche A
Term Lenders (as defined in the Amended Credit Agreement) are “Extending Term
Lenders” for the purposes of Section 2.15 of the Credit Agreement;
(iv)as used herein, “Submitting Initial Tranche A Term Lender” shall mean, each
Initial Tranche A Term Lender that submits to the Administrative Agent a
signature page to this Agreement offering to exchange all or a portion of such
Initial Tranche A Term Lender’s Initial Tranche A Term Loans for 2019 Extended
Tranche A Term Loans at or prior to the Consent Deadline (as defined below) and
the “Submitted Initial Term Loan Amount” of each Lender shall mean the principal
amount of such Initial Tranche A Term Loans submitted for exchange by such
Lender as set forth on its signature page to this Agreement; and
(v)on and after the date of delivery of a duly executed signature page by any
Submitting Initial Tranche A Term Lender, until the Second Amendment Effective
Date, all Initial Tranche A Term Loans comprising the Submitted Initial Term
Loan Amount of each Initial Tranche A Term Lender shall continue to be subject
to the offer for exchange described



--------------------------------------------------------------------------------



above, notwithstanding any later transfer and/or assignment of all or a portion
of such Submitted Initial Term Loan Amount to an Eligible Assignee prior to the
Second Amendment Effective Date.
(b)The Incremental Tranche A Refinancing Facility. Pursuant to Section 2.14 of
the Credit Agreement, and subject to the satisfaction of the conditions
precedent set forth in Section 7 hereof, on and as of the Second Amendment
Effective Date:
(i)each Incremental Term Lender hereby agrees that, subject to the occurrence of
the Incremental Term Loan Effective Date and immediately following the
consummation of the transactions set forth in Section 2(a) above, (A) as
contemplated by Section 2.14 of the Credit Agreement, such Incremental Term
Lender shall have a new Incremental Term Loan Commitment, and shall make
Incremental Tranche A Term Loans pursuant thereto on the Second Amendment
Closing Date, in each case in an amount equal to the amount set forth opposite
such Incremental Term Lender’s name under the heading “2019 Refinancing Tranche
A Term Loan Amount” on Schedule 2 to this Agreement, in each case on the terms
and conditions that are applicable to the “2019 Extended Tranche A Term Loan
Facility” (as defined in the Amended Credit Agreement) and such Incremental Term
Loan Facility shall be referred to herein as the “Incremental Tranche A
Refinancing Facility”; and (B) such Incremental Term Lender shall (x) in the
case of an Incremental Term Lender that is a Tranche A Lender under the Credit
Agreement, continue to be a “Tranche A Lender” and a “Lender” for all purposes
of, and subject to all the obligations of a “Tranche A Lender” and a “Lender”
under the Amended Credit Agreement and the other Credit Documents, (y) in the
case of an Incremental Term Lender that is a Lender, but is not a Tranche A
Lender, under the Credit Agreement, continue to be a “Lender”, and be deemed to
be, and shall become, a “Tranche A Lender”, for all purposes of, and subject to
all the obligations of a “Tranche A Lender” and a “Lender” under the Amended
Credit Agreement and the other Credit Documents, and (z) in the case of an
Incremental Term Lender that is not an existing Lender under the Credit
Agreement, be deemed to be, and shall become, an “Additional Lender”, a “Tranche
A Lender” and a “Lender” for all purposes of, and subject to all the obligations
of an “Additional Lender”, a “Tranche A Lender” and a “Lender” under the Amended
Credit Agreement and the other Credit Documents. Each Credit Party and the
Administrative Agent hereby agree that, from and after the Second Amendment
Effective Date and immediately following the consummation of the transactions
set forth in Section 2(a) above, each Incremental Term Lender shall be deemed to
be, and shall become, an “Additional Lender”, a “Tranche A Lender” and a
“Lender”, as applicable, for all purposes of, and with all the rights and
remedies of an “Additional Lender”, a “Tranche A Lender” and a “Lender”, as
applicable, under, the Amended Credit Agreement and the other Credit Documents.
From and after the Second Amendment Effective Date and immediately following the
consummation of the transactions set forth in Section 2(a) above, each reference
in the Credit Agreement to any 2019 Extended Tranche A Term Lender’s 2019
Extended Tranche A Term Loan Commitment or 2019 Extended Tranche A Term Loans
shall include the Incremental Term Loan Commitment and the Incremental Term
Loans made by such 2019 Extended Tranche A Term Lender (as an Incremental Term
Lender hereunder) pursuant to this Section 2(b), and as set forth opposite its
name on Schedule 2 to this Agreement under the heading “2019 Refinancing
Extended



--------------------------------------------------------------------------------



Tranche A Term Loan Amount” on Schedule 2 to this Agreement. The amount that is
the sum of each 2019 Extended Tranche A Term Lender’s 2019 Initial Extended
Tranche A Term Loan Amount and its 2019 Refinancing Extended Tranche A Term Loan
Amount” shall be set forth opposite its name on Schedule 2 to this Agreement
under the heading “2019 Extended Tranche A Total Term Loan Amount”. For the
avoidance of doubt, all 2019 Initial Extended Tranche A Term Loans and all 2019
Refinancing Extended Tranche A Term Loans shall be 2019 Extended Tranche A Term
Loans under the 2019 Extended Tranche A Term Loan Facility (in each case
pursuant to, and as defined in, the Amended Credit Agreement) and shall be a
single Class for all purposes of the Amended Credit Agreement and the other
Credit Documents;
(ii)each Incremental Term Lender, each Credit Party and the Administrative Agent
each hereby agree that this Agreement is an “Incremental Agreement”, as defined
in Section 2.14(e) of the Credit Agreement and that the “Incremental Facility
Closing Date” shall be the Second Amendment Effective Date immediately following
the consummation of the transactions set forth in Section 2(a) above; and
(iii)in accordance with the provisions of Section 5.2(a)(i) and clause (i) of
the proviso to Section 2.14(b) of the Credit Agreement, all of the Net Cash
Proceeds from the Incremental Term Loans made by the Incremental Term Lenders
pursuant to this Section 2(b) shall be immediately applied to the ratable
prepayment of outstanding 2017 Initial Tranche A Term Loans (as defined in the
Amended Credit Agreement).
SECTION 3.Initial Amendments. Pursuant to Sections 2.14, 2.15 and 13.1 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in Section 7 hereof, effective on and as of the Second Amendment
Effective Date, the Credit Agreement is hereby amended (a) to delete the struck
text (indicated textually in the same manner as the following example: struck
text), and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Amended Credit Agreement attached as Annex I-A hereto, and (b) to
replace Exhibit D previously attached to the Credit Agreement with the
corresponding Exhibit D attached hereto, thereby amending and restating in its
entirety such Exhibit (collectively, the “Initial Amendments”), except that any
Schedule or Exhibit to the Credit Agreement not amended pursuant to the terms of
this Agreement or otherwise included as part of such Annex I‑A shall remain in
effect without any amendment or other modification thereto.
SECTION 4.Dividend Amendment Consent and Other Amendments. Pursuant to
Section 13.1 of the Credit Agreement, and subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, each of the Lenders and
Additional Lenders, the Borrower, the Administrative Agent and the Future Agent
hereby each irrevocably agree that, effective on and as of the Post-Amendment
Effective Date, the Credit Agreement is hereby amended to delete the struck text
(indicated textually in the same manner as the following example: struck text),
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Annex I-B hereto.



--------------------------------------------------------------------------------



SECTION 5.Agency Replacement Consents. Pursuant to Sections 12.8 and 13.1 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in Section 8 hereof, each Lender party hereto, each Additional Lender
party hereto, the Agents, the Swingline Lender and each Letter of Credit Issuer
party hereto hereby irrevocably consents to:
(a)the replacement of the Current Agent with the Future Agent pursuant to an
agency resignation and assignment agreement (or other similar agreement), made
on terms and conditions reasonably satisfactory to the Current Agent, the Future
Agent and the Borrower, to be entered into among the Current Agent, the Future
Agent and the Borrower (an “Agency Assignment Agreement”); and
(b)subject to the satisfaction of the conditions precedent set forth in
Section 9 hereof, the amendment of the Amended Credit Agreement (i) to delete
the struck text (indicated textually in the same manner as the following
example: struck text) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Amended Credit Agreement attached as Annex I-C hereto,
and (ii) to replace Schedule 13.2 previously attached to the Credit Agreement
with the corresponding Schedule 13.2 attached hereto, thereby amending and
restating in its entirety such Schedule 13.2 (such amendments, the “Agency
Replacement Amendments”).
SECTION 6.Representations and Warranties. Each of the Credit Parties hereby
represents and warrants, on and as of the Second Amendment Effective Date, to
the Agents, the Lenders and Additional Lenders, the Swingline Lender and each
Letter of Credit Issuer, that:
(a)The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Second Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on the Second
Amendment Effective Date, or on such earlier date, as the case may be (after
giving effect to such qualification).
(b)It has the corporate or other organizational power to execute, deliver and
perform this Agreement, and it has taken all necessary corporate or other
organizational action required to be taken by it to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby.
(c)At the time of and after giving effect to this Agreement, no Default or Event
of Default has occurred and is continuing.



--------------------------------------------------------------------------------



SECTION 7.Conditions to Second Amendment Effectiveness. This Agreement, and the
obligations of various Lenders and Additional Lenders party hereto to make
and/or extend the maturity of their respective Commitments and Loans hereunder,
as provided in Sections 1 and 2 hereof, shall become effective on and as of the
first Business Day on which the following conditions shall have been satisfied
or waived by the applicable Lenders and Additional Lenders party hereto (the
“Second Amendment Effective Date”):
(a)the Administrative Agent shall have received, no later than September 30,
2014 (the “Consent Deadline”) counterparts of this Agreement, duly executed and
delivered on behalf of (i) the Borrower, (ii) Holdings, (iii) each Subsidiary
Guarantor, (iv) the Administrative Agent and Current Agent, (v) the Future
Agent, (vi) each Incremental Term Lender, (vii) each Submitting Initial Tranche
A Term Lender, (viii) each Incremental Revolving Lender, (ix) the Swingline
Lender and (x) each Letter of Credit Issuer;
(b)the Administrative Agent shall have received (i) with respect to the Tranche
A Extension, a duly executed and complete Term Loan Extension Request from the
Borrower, issued with respect to the Tranche A Extension and made in compliance
with Section 2.15(a)(i), (ii) with respect to the Incremental Revolving
Refinancing Facility, a written notice by the Borrower of its request for
Additional/Replacement Revolving Credit Commitments pursuant to Section 2.14(a)
and (iii) with respect to the Incremental Tranche A Term Loans, (A) a written
notice by the Borrower of its request for Incremental Tranche A Term Loans
pursuant to Section 2.14(a) and (B) a Notice of Borrowing on or prior to the
Second Amendment Effective Date;
(c)the Administrative Agent shall have received (i) a certified copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the board of directors, other managers or general partner of the
Borrower and each other Credit Party (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Agreement and the
performance of the Amended Credit Agreement and the other Credit Documents to
which such Credit Party is a party, in each case as modified by this Agreement,
certified as of the Second Amendment Effective Date by an Authorized Officer of
such Credit Party as being in full force and effect without modification or
amendment, and (ii) good standing certificates for such Credit Party for each
jurisdiction in which such Credit Party is organized;
(d)the Administrative Agent shall have received such incumbency certificates
and/or other certificates of Authorized Officers of the Borrower and each other
Credit Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Authorized Officer of such Credit Party
authorized to act as an Authorized Officer in connection with this Agreement,
the Amended Credit Agreement and the other Credit Documents to which such Credit
Party is a party;
(e)the Administrative Agent shall have received from Ropes & Gray LLP, counsel
to Holdings, the Borrower and the other Credit Parties, an executed legal
opinion covering such matters as the Agents may reasonably request and otherwise
reasonably satisfactory to the Agents;



--------------------------------------------------------------------------------



(f)the representations and warranties contained (i) in Section 6 of this
Agreement, and (ii) in Section 8 of the Credit Agreement and in the other Credit
Documents, shall, in each case, be true and correct in all material respects, on
and as of the Second Amendment Effective Date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Second Amendment Effective Date or on such earlier date, as the case may be
(after giving effect to such qualification);
(g)no Default or Event of Default exists immediately before or immediately after
giving effect to this Agreement, and the consummation of the extensions of
credit, extensions of maturity dates, and other transactions set forth herein;
(h)with respect to the Incremental Revolver Increase, after giving effect to any
borrowings under the Incremental Revolver Increase and any Specified
Transactions being consummated in connection therewith, the Borrower and the
Restricted Subsidiaries would be in compliance on a Pro Forma Basis with the
requirements of Sections 10.9 and 10.10 of the Credit Agreement as of the most
recently ended Test Period on or prior to the incurrence such borrowings under
the Incremental Revolver Increase, calculated on a Pro Forma Basis, in each case
as if the Incremental Revolver Increase had been outstanding on the first day of
such Test Period;
(i)the Administrative Agent shall have received a certificate, dated as of the
Second Amendment Effective Date, signed by an Authorized Officer of the Borrower
certifying as to compliance with the conditions precedent set forth in clauses
(f), (g) and (h) of this Section 7;
(j)the Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five Business Days prior to
the date hereof in order to allow any Additional Lenders to comply with
applicable “know your customer” and anti‑money laundering rules and regulations,
including without limitation, the PATRIOT ACT;
(k)the Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower as to the solvency (on a consolidated
basis) of the Borrower and its Subsidiaries as of the Second Amendment Effective
Date;
(l)the Borrower shall have paid all reasonable out of pocket costs and expenses
of the Agents (including the reasonable fees, disbursements and other charges of
counsel) for which invoices have been presented at least two Business Days prior
to the Second Amendment Effective Date; and
(m)the Borrower shall have paid to the Administrative Agent, for the account of
(i) each of the “Joint Lead Arrangers and Joint Bookrunners” listed as such on
the cover sheet of this Agreement (each a “JLA”), all fees payable to such JLA
pursuant to each applicable fee letter made between or among the Borrower and
the various JLAs, and



--------------------------------------------------------------------------------



(ii) the Lenders and Additional Lenders party hereto:
(i)    for each Lender or Additional Lender holding any “Revolving Credit
Commitments” pursuant to, and as defined in, the Amended Credit Agreement as of
the Second Amendment Effective Date (immediately following the effectiveness of
this Agreement), a non-refundable fee in an amount equal to 0.20% of the
aggregate principal amount of the “Revolving Credit Commitments” (as defined in
the Amended Credit Agreement) of such Lender or Additional Lender as of the
Second Amendment Effective Date (immediately following the effectiveness of this
Agreement);
(ii)    for each Lender or Additional Lender holding any “Revolving Credit
Commitments” pursuant to, and as defined in, the Amended Credit Agreement as of
the Second Amendment Effective Date (immediately following the effectiveness of
this Agreement), an additional non-refundable fee in an amount equal to 0.20% of
the difference (if a positive number) between (x) the aggregate principal amount
of the “Revolving Credit Commitments” (as defined in the Amended Credit
Agreement) of such Lender or Additional Lender as of the Second Amendment
Effective Date (immediately following the effectiveness of this Agreement),
minus, (y) the aggregate principal amount of the Revolving Credit Commitments
under the Credit Agreement held by such Lender or Additional Lender immediately
prior to the Second Amendment Effective Date (and without giving effect to any
of the transactions in this Agreement);
(iii)     for each Lender or Additional Lender holding any “2019 Extended
Tranche A Term Loans” pursuant to, and as defined in, the Amended Credit
Agreement as of the Second Amendment Effective Date (immediately following the
effectiveness of this Agreement), a non-refundable fee in an amount equal to
0.20% of the aggregate principal amount of the “2019 Extended Tranche A Term
Loans” (as defined in the Amended Credit Agreement) of such Lender or Additional
Lender as of the Second Amendment Effective Date (immediately following the
effectiveness of this Agreement); and
(iv)     for each Lender or Additional Lender holding any “2019 Extended Tranche
A Term Loans” pursuant to, and as defined in, the Amended Credit Agreement as of
the Second Amendment Effective Date (immediately following the effectiveness of
this Agreement), an additional non-refundable fee in an amount equal to 0.20% of
the difference (if a positive number) between (x) the aggregate principal amount
of the “2019 Extended Tranche A Term Loans” (as defined in the Amended Credit
Agreement) of such Lender or Additional Lender as of the Second Amendment
Effective Date (immediately following the effectiveness of this Agreement),
minus, (y) the aggregate principal amount of the Initial Tranche A Term Loans
under the Credit Agreement held by such Lender or Additional Lender immediately
prior to the Second Amendment Effective Date (and without giving effect to any
of the transactions in this Agreement).



--------------------------------------------------------------------------------



SECTION 8.Conditions to Post-Amendment Effective Date. The Dividend Amendment
and the other amendments to be made pursuant to Section 4 hereof (collectively,
the “Delayed Amendments”) shall become effective on and as of the first Business
Day on which the following conditions precedent shall have been satisfied or
waived by the Required Lenders (determined as of the applicable date on which
such “Required Lenders” consent is obtained) (the “Post-Amendment Effective
Date”):
(a)the Second Amendment Effective Date shall have occurred prior to, or shall
occur contemporaneously with, the Post-Amendment Effective Date, in each case in
accordance with Section 7 of this Agreement;
(b)the Administrative Agent (as defined in the Amended Credit Agreement as of
the Post-Amendment Effective Date) shall have received counterparts of this
Agreement and the duly executed and delivered originals or copies of such other
agreements (including executed counterparts thereof) which constitute amendments
to the Amended Credit Agreement (and which amendments specifically include the
consent of the Lenders (as defined in the Amended Credit Agreement as of the
Post-Amendment Effective Date) party thereto to the Delayed Amendments) as may
be reasonably required by the Administrative Agent, in each case duly executed
and delivered on behalf of the Required Lenders (determined after giving effect
to the Initial Amendments);
(c)the Administrative Agent shall have received from Ropes & Gray LLP, counsel
to Holdings, the Borrower and the other Credit Parties, an executed legal
opinion covering such matters as related to the Delayed Amendments as the Agents
may reasonably request and otherwise reasonably satisfactory to the Agents;
(d)the representations and warranties contained in Section 8 of the Credit
Agreement and in the other Credit Documents, shall, in each case, be true and
correct in all material respects, on and as of the Post-Amendment Effective Date
(and giving full effect to the Delayed Amendments), except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Post-Amendment Effective Date or on such earlier date, as the case may be
(after giving effect to such qualification);
(e)no Default or Event of Default exists immediately before, or immediately
after giving full effect to the Delayed Amendments; and
(f)the Agents shall have received a certificate, dated as of the Post-Amendment
Effective Date, signed by an Authorized Officer of the Borrower certifying as to
compliance with the conditions precedent set forth in Sections 8(d) and (e) of
this Agreement.
SECTION 9.Conditions to Agency Replacement Effective Date. The Agency
Replacement Amendments to be made pursuant to Section 5 hereof shall become
effective on and as of the first Business Day on which the following conditions
precedent shall have been satisfied



--------------------------------------------------------------------------------



or waived by the Required Lenders (determined as of the applicable date on which
such “Required Lenders” consent is obtained) (the “Agency Replacement Effective
Date”):
(a)the Post-Amendment Effective Date shall have occurred prior to, or shall
occur contemporaneously with, the Agency Replacement Effective Date, in each
case in accordance with Section 8 of this Agreement; and
(b)the Administrative Agent (as defined in the Amended Credit Agreement as of
the Post-Amendment Effective Date) shall have received the duly executed and
delivered originals or copies of: (i) the Agency Assignment Agreement by the
Current Agent, the Future Agent and the Borrower and (ii) this Agreement and
such other agreements (including executed counterparts thereof) which constitute
amendments to the Amended Credit Agreement (and which amendments specifically
include the consent of the Lenders (as defined in the Amended Credit Agreement
as of the Agency Replacement Effective Date) party thereto to the Agency
Replacement Amendments) as may be reasonably required by the Administrative
Agent, in each case duly executed and delivered on behalf of the Required
Lenders (determined after giving effect to the Initial Amendments).
SECTION 10.Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.
(a)On and after the effectiveness of this Agreement (and with respect to the
Delayed Amendments, on and after the Post-Amendment Effective Date and, with
respect to the Agency Replacement Amendments, the Agency Replacement Effective
Date), each reference in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement, as amended by, and after
giving effect to, this Agreement.
(b)Each Credit Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Credit Documents (including the Security Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations, including under the Credit
Documents, as amended by, and after giving effect to, this Agreement, in each
case subject to the terms thereof.
(c)Each Credit Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Credit
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Credit
Documents (including, without limitation, the grant of security made by such
Credit Party pursuant to the Security Agreement) and confirms that such liens
and security interests continue to secure the Obligations, including under the
Credit Documents, including, without limitation, all Obligations resulting from
or incurred pursuant to the Incremental Facilities made



--------------------------------------------------------------------------------



pursuant hereto, in each case subject to the terms thereof, and (iii) in the
case of each Guarantor, ratifies and reaffirms its guaranty of the Obligations
pursuant to its respective Guarantee.
(d)The execution, delivery and effectiveness of this Agreement shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, any Additional Lender or any Agent under any of the Credit
Documents, or constitute a waiver of any provision of any of the Credit
Documents.
SECTION 11.Costs, Expenses. The Borrower agrees to pay on demand all reasonable
out of pocket costs and expenses of the Agents in connection with the
preparation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agents) in accordance with the
terms of Section 13.5 of the Credit Agreement.
SECTION 12.Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 13.FATCA Withholding; Other Agreement.
(a)The Credit Parties, the Administrative Agent, and the Lenders and Additional
Lenders acknowledge and agree that, solely for purposes of determining the
applicability of U.S. Federal withholding Taxes imposed by FATCA (as defined in
the Amended Credit Agreement), from and after the Second Amendment Effective
Date, the Revolving Credit Facility (as defined in the Amended Credit
Agreement), the 2017 Initial Tranche A Term Loan Facility (as defined in the
Amended Credit Agreement) and the 2019 Extended Tranche A Term Loan Facility (as
defined in the Amended Credit Agreement) will not be treated as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(b)Following the Second Amendment Effective Date until the Post-Effective
Amendment Date, pursuant to Section 9.1(g)(ii) of the Credit Agreement, the
Borrower hereby agrees to include in each certificate delivered by the Borrower
under Section 9.1(d) of the Credit Agreement the amount available to the
Borrower for Dividends under Section 10.6(h)(i) of the Credit Agreement as at
the end of the fiscal year or fiscal quarter period, as the case may be,
reported on such certificate.
SECTION 15.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
SECTION 16.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE



--------------------------------------------------------------------------------



STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment,
Extension and Incremental Assumption Agreement to be executed by their
respective officers thereunto duly authorized, as of October 1, 2014.
LPL HOLDINGS, INC.
as Borrower
By:
/s/ Dan H. Arnold
 
Name: Dan H. Arnold
 
Title: Chief Financial Officer
 
 
LPL FINANCIAL HOLDINGS, INC.,
as Holdings
By:
/s/ Dan H. Arnold
 
Name: Dan H. Arnold
 
Title: Chief Financial Officer
 
 








--------------------------------------------------------------------------------





INDEPENDENT ADVISERS GROUP CORPORATION,
as a Subsidiary Guarantor
By:
/s/ Dan H. Arnold
 
Name: Dan H. Arnold
 
Title: Chief Financial Officer
 
 



    





--------------------------------------------------------------------------------





LPL INDEPENDENT ADVISOR SERVICES GROUP LLC,
as a Subsidiary Guarantor
By:
/s/ Dan H. Arnold
 
Name: Dan H. Arnold
 
Title: Vice President and Treasurer
 
 












--------------------------------------------------------------------------------





LPL INSURANCE ASSOCIATES, INC.,
as a Subsidiary Guarantor
By:
/s/ Ryan Parker
 
Name: Ryan Parker
 
Title: President and Treasurer
 
 










--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent, Current Agent, Letter of
Credit Issuer and Swingline Lender
By:
/s/ Matthew C. White
 
Name: Matthew C. White
 
Title: Vice President
 
 










--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Future Agent
By:
/s/ Evelyn Crisci
 
Name: Evelyn Crisci
 
Title: Vice President
 
 






--------------------------------------------------------------------------------



The undersigned hereby irrevocably and unconditionally approves this Second
Amendment, Extension and Incremental Assumption Agreement as of October 1, 2014.
[__________],
as a Lender or an Additional Lender




By:                                                
Name:
Title:


Please check each of the boxes below to the extent that the statement or
description immediately to the right of such box is applicable to Lender or
Additional Lender that is the signatory above:
¨ Prior giving effect to this Second Amendment, Extension and Incremental
Assumption Agreement, the signatory held Loans and/or Commitments under the
Credit Agreement, and as such is a “Lender”.
¨ Prior giving effect to this Second Amendment, Extension and Incremental
Assumption Agreement, the signatory did not hold any Loans or Commitments under
the Credit Agreement, and as such is an “Additional Lender”.
¨ After giving effect to the Incremental Revolving Refinancing Facility only,
the signatory held Loans and/or Commitments under the Credit Agreement, and as
such is a “Lender” for purposes of all subsequent transactions.
¨ The signatory is making Additional/Replacement Revolving Credit Commitments
and an Incremental Revolving Credit Commitment Increase pursuant to this Second
Amendment, Extension and Incremental Assumption Agreement, and as such is an
“Incremental Revolving Lender”.
¨ The signatory is submitting Initial Tranche A Term Loans for exchange into
2019 Extended Tranche A Term Loans pursuant to this Second Amendment, Extension
and Incremental Assumption Agreement, and as such is a “Submitting Initial
Tranche A Term Lender”, and the aggregate principal amount of the Initial
Tranche A Loans submitted for exchange by such Submitting Initial Tranche A Term
Lender is $______________.
¨ The signatory is making Incremental Term Loan Commitments pursuant to this
Second Amendment, Extension and Incremental Assumption Agreement, and as such is
an “Incremental Term Lender”.





--------------------------------------------------------------------------------



Schedule 1
Incremental Revolving Refinancing Commitments
and
Incremental Revolving Increase Commitments


[On file with the Administrative Agent]





--------------------------------------------------------------------------------



Schedule 2
Submitted Initial Term Loan Amounts,
2019 Refinancing Tranche A Term Loan Amounts
and
2017 Initial Tranche A Term Loan Amounts


[On file with the Administrative Agent]









--------------------------------------------------------------------------------




Annex I-A
Initial Amendments to Credit Agreement


[See attached]


























































































[ANNEX 1-A]


--------------------------------------------------------------------------------


Execution VersionFINAL CONFORMED COPY
CONFORMED TO AMENDMENTS
EFFECTUATED PURSUANT TO
AMENDMENT NO. 12

--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of March 29, 2012
among
LPL INVESTMENT HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN
SACHS BANK USA
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN
SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR
FUNDING, INC. AND SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND MORGAN
STANLEY SENIOR FUNDING, INC.
as Syndication Agents and
SUNTRUST BANK
as Documentation Agent


NYDOC SO2/996722.8




--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of March 29, 2012, among LPL INVESTMENT HOLDINGS
INC., a Delaware corporation (“Holdings”; as hereinafter further defined), LPL
HOLDINGS, INC., a Massachusetts corporation (the “Borrower”), the banks,
financial institutions and other investors from time to time parties hereto as
lenders (each a “Lender” and, collectively, the “Lenders”; each as hereinafter
further defined), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, a Letter of Credit Issuer and Swingline Lender.
RECITALS:
WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.1 hereof;
WHEREAS, Holdings, the Borrower, the lending institutions party thereto (the
“Original Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent, and Morgan Stanley & Co., as collateral agent, are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 24, 2010
(as heretofore amended, supplemented or otherwise modified from time to time,
the “Original Credit Agreement”), pursuant to which the Original Lenders
extended or committed to extend certain credit facilities to the Borrower;
WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Section 6 below, the
Lenders and Letter of Credit Issuers extend a total of $1,600,000,000 of credit
to the Borrower in the form of (i) $735,000,000 in aggregate principal amount of
tranche A term loans to be borrowed on the Closing Date (the “2017 Initial
Tranche A Term Loan Facility” (referred to as the “Initial TrancheA Term Loan
Facility” prior to the Amendment No. 2 Effective Date (as defined below)),
(ii) $615,000,000 in aggregate principal amount of tranche B term loans to be
borrowed on the Closing Date (the “Initial Tranche B Term Loan Facility”) and
(iii) $250,000,000 in aggregate principal amount of Revolving Credit
Commitments, which amount was increased to $400,000,000 as of the Amendment No.
2 Effective Date (the “Revolving Credit Facility”);
WHEREAS, the Borrower intends to use the proceeds of the Initial Term Loans (as
defined below) to repay existing indebtedness under the Original Credit
Agreement in an aggregate principal amount of approximately $1,337,777,559.51,
at which time all existing commitments, security interests and guarantees in
respect of the Original Credit Agreement and the related documents and
obligations thereunder will be terminated, released and discharged in full
(other than contingent obligations, which by their terms survive such
termination) (the “Refinancing”);
WHEREAS, the Borrower intends to pay a special dividend to Holdings from
available cash on hand in an amount up to $230,000,000 (the “Special Dividend”)
to fund a one-time special dividend by Holdings to its common stockholders,
which was announced by Holdings on March 6, 2012;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the benefit of the Secured Parties, a first
priority lien on substantially all of its assets


--------------------------------------------------------------------------------


(except for Liens permitted pursuant to Section 10.2), including a pledge of all
of the Capital Stock (other than Excluded Capital Stock) of each of its
Subsidiaries; and
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and Letter of Credit Issuers to extend the credit contemplated hereunder, the
Guarantors have agreed to guarantee the Obligations and to secure their
respective guarantees by granting to the Collateral Agent, for the benefit of
the Secured Parties, a first priority lien on their respective assets (except
for Liens permitted pursuant to Section 10.2), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of their respective
Subsidiaries.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    Definitions
1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires:
“100% Non-Guarantor Pledgee” shall mean any Restricted Subsidiary of the
Borrower for which 100% of the Capital Stock of which has been pledged as
Collateral to secure the Obligations.
“2013 Incremental Term Lenders” shall have the meaning provided in the
Preliminary Statements to Amendment No. 1.
“2013 Incremental Tranche B Term Loan Commitment” shall have the meaning
provided to “Incremental Term Loan Commitment” in Amendment No. 1.
“2013 Incremental Tranche B Term Loan” shall mean the Incremental Tranche B Term
Loan provided pursuant to Section 1 of Amendment No. 1.
“2013 Incremental Tranche B Term Loan Maturity Date” shall mean the Initial
Tranche B Term Loan Maturity Date.
“2013 Incremental Tranche B Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(ce).
“2013 Incremental Tranche B Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(ce).
“2017 Initial Tranche A Term Lender” shall mean each Lender with a 2017 Initial
Tranche A Term Loan Commitment or holding a 2017 Initial Tranche A Term Loan.
NYDOCS02/996722.801/1378372.11            2


--------------------------------------------------------------------------------


“2017 Initial Tranche A Term Loan Commitment” shall mean the “Initial Tranche A
Term Loan Commitment” (as defined in this Agreement as in effect immediately
prior to the Amendment No. 2 Effective Date), in each case as the same may be
changed from time to time pursuant to the terms hereof.
“2017 Initial Tranche A Term Loan Facility” shall have the meaning provided in
the recitals to this Agreement.
“2017 Initial Tranche A Term Loan Maturity Date” shall mean March 29, 2017;
provided that if such date is not a Business Day, the “2017 Initial Tranche A
Term Loan Maturity Date” will be the Business Day immediately following such
date.
“2017 Initial Tranche A Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(b).
“2017 Initial Tranche A Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(b).
“2017 Initial Tranche A Term Loans” shall have the meaning provided in
Section 2.1(a)(ii).
“2019 Extended Tranche A Term Lender” shall mean each Lender with a 2019
Extended Tranche A Term Loan Commitment or holding a 2019 Extended Tranche A
Term Loan.
“2019 Extended Tranche A Term Loan Commitment” shall mean, (a) in the case of
each Lender that is a Lender on the Amendment No. 2 Effective Date, the amount,
if any, set forth opposite such Lender’s name on Schedule 2 to Amendment No. 2
as such Lender’s respective “2019 Extended Tranche A Total Term Loan Amount”,
and (b) in the case of any Lender that becomes a Lender after the Amendment No.
2 Effective Date, the amount specified as such Lender’s “2019 Extended Tranche A
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total 2019 Extended Tranche A Term Loan
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof. The aggregate amount of all 2019 Extended Tranche A Term
Loan Commitments as of the Amendment No. 2 Effective Date is $459,375,000.
“2019 Extended Tranche A Term Loan Facility” shall mean the term loan facility
providing for, and consisting of, the 2019 Extended Tranche A Term Loans.
“2019 Extended Tranche A Term Loan Maturity Date” shall mean September 30, 2019,
provided, that if such date is not a Business Day, then the “2019 Extended
Tranche A Term Loan Maturity Date” will be the Business Day immediately
following such date (the “Scheduled 2019 Extended Tranche A Term Loan Maturity
Date”); provided, however, that to the extent that there are any outstanding
Tranche B Loans maturing prior to, or within the 91 day period immediately
following, the Scheduled 2019 Extended Tranche A Term Loan Maturity Date (as
determined as of any date that is 91 days prior to the scheduled Maturity Date
of any then-outstanding Tranche B Loans), then the “2019 Extended Tranche A Term
Loan Maturity Date” shall be the date that is the day occurring 91 days
immediately prior to the earliest scheduled
NYDOCS02/996722.801/1378372.11            3


--------------------------------------------------------------------------------


Maturity Date of any then-outstanding Tranche B Loans, provided that if such
date is not a Business Day, then the “2019 Extended Tranche A Term Loan Maturity
Date” will be the Business Day immediately preceding such date.
“2019 Extended Tranche A Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(c).
“2019 Extended Tranche A Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(c).
“2019 Extended Tranche A Term Loans” shall have the meaning provided in Section.
“2019 Initial Extended Tranche A Term Loans” shall have the meaning provided in
Section 2.1(a)(ii).
“2019 Refinancing Extended Tranche A Term Loans” shall have the meaning provided
in Section 2.1(a)(ii).
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” (c) the Eurodollar Rate
plus 1.00% and (d) solely with respect to (i) prior to the Amendment No. 1
Effective Date, the Initial Tranche B Term Loans and, (ii) on and after the
Amendment No. 1 Effective Date, the 2013 Incremental Tranche B Term Loans,
1.75%. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. If the Administrative Agent shall have determined (which determination
should be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the terms of the definition thereof, after notice
is provided to the Borrower, the ABR shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the ABR due to a change in the “prime
rate”, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the “prime rate”, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.
“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 
2.8(a) and, in any event, shall include all Swingline Loans.
“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of
NYDOCS02/996722.801/1378372.11            4


--------------------------------------------------------------------------------


as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. The term “Control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” shall mean a Non‑Debt Fund Affiliate or a Debt Fund
Affiliate.
“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(C).
“Affiliated Lender Register” shall have the meaning provided in Section 13.6(j).
“Agency Effective Date” shall mean the “Agency Replacement Effective Date” (as
defined in Amendment No. 2).
“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of March
16, 2012, between the Borrower and the Administrative Agent.
“Agent Parties” shall have the meaning provided in Section 13.2.
“Agents” shall mean each of (i) the Administrative Agent and (ii) the Collateral
Agent.
“Aggregate Debit Items” shall have the meaning set forth in SEC
Rule 15c3-1(a)(1)(ii) and items 10-14 of Exhibit A to SEC Rule 15c3-3.
“Agreement” shall mean this Credit Agreement.
“Amendment No. 1” shall mean the First Amendment and Incremental Assumption
Agreement to this Agreement, dated as of May 13, 2013.
“Amendment No. 1 Effective Date” shall mean the “Amendment Effective Date” (as
defined in Amendment No. 1).
“Amendment No. 2” shall mean the Second Amendment, Extension and Incremental
Assumption Agreement to this Agreement, dated as of October 1, 2014.
“Amendment No. 2 Effective Date” shall mean the “Second Amendment Effective
Date” (as defined in Amendment No. 2).




NYDOCS02/996722.801/1378372.11            6


--------------------------------------------------------------------------------


“Amendment No. 2 Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent under Section
9.1(a) for the fiscal year of the Borrower ending December 31, 2014.
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.19.
“Applicable Laws” shall mean, as to any Person, any international, foreign,
federal, state and local law (including common law and Environmental Laws),
statute, regulation, ordinance, treaty, rule, order, code, regulation, decree,
guideline, judgment, consent decree, writ, injunction, settlement agreement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed by any Governmental Authority, in each case applicable to or binding on
such Person or any of its property or assets or to which such Person or any of
its property or assets is subject.
“Applicable Margin” shall mean a percentage per annum equal to:
(a) with respect to the Tranche B Term Loans (A) for Eurodollar Loans, 2.50% and
(B) for ABR Loans, 1.50% and;
(b) with respect to (x) the 2017 Initial Tranche A Term Loans, Revolving Credit
Loans and Swingline Loans (it being understood that all Swingline Loans shall be
ABR Loans) and (y) prior to the Amendment No. 2 Effective Date, the 2019
Extended Tranche A Term Loans, (i) initially, (A) for Eurodollar Loans, 2.50%
and (B) for ABR Loans, 1.50% and (ii) following the Initial Financial Statement
Delivery Date, as set forth on the grid below:
Pricing Level
Consolidated Total Debt to Consolidated
EBITDA Ratio
Applicable Margin for 2019 Extended Tranche A Term Loans* and 2017 Initial
Tranche A Term Loans that are Eurodollar Loans
Applicable Margin for 2019 Extended Tranche A Term Loans* and 2017 Initial
Tranche A Term Loans that are ABR Loans
1
Greater than 2.25:1.00
2.50%
1.50%
2
Less than or equal to 2.25:1.00
but greater than 1.50:1.00
2.25%
1.25%
3
Less than or equal to 1.50:1.00
but greater than 1.00:1.00
2.00%
1.00%
4
Less than or equal to 1.00:1.00
1.75%
0.75%

*prior to the Amendment No. 2 Effective Date.




NYDOCS02/996722.801/1378372.11            7


--------------------------------------------------------------------------------


(c) at all times on and after the Amendment No. 2 Effective Date, with respect
to the 2019 Extended Tranche A Term Loans, the Revolving Credit Loans and the
Swingline Loans (it being understood that all Swingline Loans shall be ABR
Loans), (i) initially, (A) for Eurodollar Loans, 2.50% and (B) for ABR Loans,
1.50% and (ii) following the Amendment No. 2 Financial Statement Delivery Date,
as set forth on the grid below:


Pricing Level
Consolidated Total Debt to Consolidated
EBITDA Ratio
Applicable Margin for Revolving Credit Loans and Initial2019 Extended Tranche A
Term Loans that are Eurodollar Loans
Applicable Margin for Revolving Credit
Loans and Initial2019 Extended Tranche A Term Loans that are ABR Loans, and
Swingline Loans
1
Greater than 2.252.50:1.00
2.50%
1.50%
2
Less than or equal to 2.252.50:1.00
but greater than 1.501.75:1.00
2.25%
1.25%
3
Less than or equal to 1.501.75:1.00
but greater than 1.001.25:1.00
2.00%
1.00%
4
Less than or equal to 1.001.25:1.00
1.75%
0.75%



Any increase or decrease in the Applicable Margin for the 2017 Initial Tranche A
Term Loans, the 2019 Extended Tranche A Term Loans, Revolving Credit Loans or
Swingline Loans resulting from a change in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date Section 9.1 Financials are delivered to the
Administrative Agent pursuant to Sections 9.1(a) and 9.1(b) (provided, that with
respect to the 2019 Extended Tranche A Term Loans, the Revolving Credit Loans
and the Swingline Loans, such increases or decreases shall only commence
pursuant to clause (c)(ii) above following the Amendment No. 2 Financial
Statement Delivery Date); provided that at the option of the Required Credit
Facility Lenders with respect to the 2017 Initial Tranche A Term Loans, the 2019
Extended Tranche A Term Loans and Revolving Credit Loans, the highest pricing
level (as set forth in the table above) shall apply (a) as of the first Business
Day after the date on which Section 9.1 Financials were required to have been
delivered but have not been delivered pursuant to Section 9.1 and shall continue
to so apply to and including the date on which such Section 9.1 Financials are
so delivered (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply) and (b) as of the first Business
Day after an Event of Default under Section 11.1 or Section 11.5 shall have
occurred and be continuing and the Administrative Agent has notified the
Borrower that the highest pricing level applies, and shall continue to so apply
to but excluding the date on which such Event of Default shall cease to be
continuing (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply).


NYDOCS02/996722.801/1378372.11            8


--------------------------------------------------------------------------------


have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the members
of the Board of Directors of Holdings;
(b)
at any time Continuing Directors shall not constitute at least a majority of the
Board of Directors of Holdings;

(c)
a “change of control” or any comparable term under any documentation governing
any Indebtedness for borrowed money owed to a third party by the Borrower or any
of its Restricted Subsidiaries with an aggregate outstanding principal amount in
excess of $35,000,000 shall have occurred;

(d)
Holdings shall cease to beneficially own and control 100% of the Voting Stock of
the Borrower; and/or

(e)
the Borrower shall cease to beneficially own and control 100% of the Voting
Stock of LPL Financial LLC.

provided that, at any time when at least a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity, all
references in clause (a) and (b) above to “Holdings” (other than in this
proviso) shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock of Holdings.
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
2017 Initial Tranche A Term Loans, 2019 Extended Tranche A Term Loans, Initial
Tranche B Term Loans, 2013 Incremental Tranche B Term Loans, Incremental Term
Loans (of a Class), Extended Term Loans (of the same Extension Series), Extended
Revolving Credit Loans (of the same Extension Series and any related swingline
loans thereunder), Additional/Replacement Revolving Credit Loans (and any
related swingline loans thereunder) or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, ana 2017 Initial Tranche A Term Loan Commitment, a 2019
Extended Tranche A Term Loan Commitment, an Initial Tranche B Term Loan
Commitment, a 2013 Incremental Tranche B Term Loan Commitment, an Incremental
Term Loan Commitment (of a Class), an Extended Revolving Credit Commitment (of
the same Extension Series and any related swingline commitment thereunder), an
Additional/Replacement Revolving Credit Commitment (and any related swingline
commitment thereunder) or a Swingline Commitment, and when used in reference to
any Lender, refers to whether such Lender has a Loan or Commitment of any such
Class.
“Clearing Broker-Dealer Minimum Capital” shall mean, for any Subsidiary of the
Borrower that is a broker-dealer subject to SEC Rule 15c(3)-3, as of any date of
determination, the greater of (a) $40,000,000 and (b) 15% of Aggregate Debit
Items on such date.
“Closing Date” shall mean the date upon which the conditions set forth in
Section  6 are satisfied, which date is March 29, 2012.
NYDOCS02/996722.801/1378372.11            17


--------------------------------------------------------------------------------


“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.
“Collateral Agent” shall mean Bank of America or any successor appointed in
accordance with the provisions of Section 12.8, together with its Affiliates, as
the collateral agent for the Secured Parties.
“Commitment” shall mean, with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, 2017 Initial Tranche A Term Loan
Commitment, 2019 Extended Tranche A Term Loan Commitment, Initial Tranche B Term
Loan Commitment, Incremental Term Loan Commitment, Extended Revolving Credit
Commitment, Additional/Replacement Revolving Credit Commitment or any
combination thereof (as the context requires) and (b) with respect to the
Swingline Lender or swingline lender under any Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitment, its Swingline
Commitment or swingline commitment, as applicable.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean a rate equal to (a) initially, 0.50% per annum,
and (b) following the InitialAmendment No. 2 Financial Statement Delivery Date,
the rate per annum determined in accordance with the grid set forth below. Any
increase or decrease in the Commitment Fee Rate resulting from a change in the
Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective as
of the first Business Day immediately following the date Section 9.1 Financials
are delivered to the Administrative Agent pursuant to Sections 9.1(a) and
9.1(b):
Consolidated Total Debt to Consolidated EBITDA Ratio
Applicable Revolving Commitment Fee Percentage
> 2.252.50:1.00
0.50%
< 2.252.50:1.00 but >1.001.25:1.00
0.375%
<1.001.25:1.00
0.25%



“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information” shall have the meaning provided in Section 13.16.
NYDOCS02/996722.801/1378372.11            18




--------------------------------------------------------------------------------


mandatory prepayments that are on terms not more favorable to the lenders or
holders providing such Indebtedness than those applicable to the Refinanced
Debt) prior to the 91st day after the maturity date of the Refinanced Debt.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Agency Fee Letter, each Letter of Credit, any promissory notes
issued by the Borrower hereunder, any Incremental Agreement, any Extension
Agreement, Amendment No. 1, Amendment No. 2, and any Customary Intercreditor
Agreement entered into after the Closing Date to which the Collateral Agent
and/or Administrative Agent is a party.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, or increase in the amount, of a Letter
of Credit.
“Credit Facility” shall mean any of the 2017 Initial Tranche A Term Loan
Facility, the 2019 Extended Tranche A Term Loan Facility, Initial Tranche B Term
Loan Facility, any Incremental Term Loan Facility, the Revolving Credit
Facility, any Additional/Replacement Revolving Credit Facility, any Extended
Term Loan Facility or any Extended Revolving Credit Facility, as applicable.
“Credit Party” shall mean the Borrower and each of the Guarantors.
“Cumulative Consolidated Net Income” shall mean, as at any date of
determination, Consolidated Net Income for the period (taken as one accounting
period) commencing on January 1, 2012 and ending on the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered.
“Cure Amount” shall have the meaning provided in Section 11.12(a).
“Cure Deadline” shall have the meaning provided in Section 11.12(a).
“Cure Right” shall have the meaning provided in Section 11.12(a).
“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness, the security of which is
not intended to rank junior or senior to the Liens securing the Obligations (but
without regard to the control of remedies), at the option of the Borrower and
the Administrative Agent acting together, either (i) 
any intercreditor agreement substantially in the form of the Senior Priority
Lien Intercreditor Agreement or (ii) a customary intercreditor agreement in a
form reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens securing such Indebtedness shall not rank
junior or senior to the Lien securing the Obligations (but
without regard to the control of remedies) and (b)  to the extent executed in
connection with the incurrence of secured Indebtedness, the security of which is
intended to rank junior to the Liens securing the Obligations, at the option of
the Borrower and the Administrative Agent acting together, either (i) an
intercreditor agreement substantially in the form of the Junior Priority Lien
Intercreditor Agreement or (ii) a customary intercreditor agreement in a form
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens securing such Indebtedness shall rank
junior to the Lien securing the Obligations.
NYDOCS02/996722.801/1378372.11            28


--------------------------------------------------------------------------------


“Existing Revolving Credit Class” shall have the meaning provided in Section
2.15(a)(ii).
“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).
“Existing Term Loan Class” shall have the meaning provided in Section 2.15(a).
“Expected Cure Amount” shall have the meaning provided in Section 11.12(b)
“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.
“Extended Repayment Date” shall have the meaning provided in Section 2.5(df).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).
“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(a)(ii).
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).
“Extended Term Loan Class” shall have the meaning provided in Section 2.15(a),
and shall include the Class made up of the 2019 Extended Tranche A Term Loans
under the 2019 Extended Tranche A Term Loan Facility.
“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.152.15, and shall include the 2019 Extended Tranche A Term
Loan Facility.
“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(df), and shall include the 2019 Extended Tranche A Term Loan
Repayment Amount.
“Extended Term Loans” shall have the meaning provided in Section 2.15(a), and
shall include the 2019 Extended Tranche A Term Loans.
“Extending Lender” shall have the meaning provided in Section 2.15(b), and shall
include the 2019 Extended Tranche A Term Lenders.
“Extension Agreement” shall have the meaning provided in Section 2.15(c).
“Extension Date” shall have the meaning provided in Section 2.15(d).


NYDOCS02/996722.801/1378372.11            41


--------------------------------------------------------------------------------


“Incremental Facility Closing Date” shall have the meaning provided in Section
2.14(e).
“Incremental Limit” shall have the meaning provided in Section 2.14(b).
“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).
“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f).
“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).
“Incremental Term Loan Effective Date” shall mean the “Incremental Term Loan
Effective Date” (as defined in Amendment No. 1).
“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.
“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof and shall include, with respect to the 2013 Incremental Tranche B Term
Loan, the 2013 Incremental Tranche B Term Loan Maturity Date.
“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(df) and shall include any 2013 Incremental Tranche B Term Loan
Repayment Amount.
“Incremental Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(df) and shall include any 2013 Incremental Tranche B Term Loan
Repayment Date.
“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).
“Incremental Tranche A Term Loans” shall have the meaning provided in Section
2.14(a).
“Incremental Tranche B Term Loans” shall have the meaning provided in Section
2.14(a).
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)
all indebtedness of such Person for borrowed money and all indebtedness of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;





NYDOCS02/996722.801/1378372.11            47




--------------------------------------------------------------------------------


amount of such Indebtedness and (ii) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Parties” shall have the meaning provided in Section 13.5(a).
“Initial Financial Statement Delivery Date” shall mean the date on which
Section 
9.1 Financials are delivered to the Administrative Agent under Section 9.1(a) or
(b) for the first
full fiscal quarter of the Borrower commencing after the Closing Date.
“Initial Term Loan Repayment Amount” shall mean ana 2017 Initial Tranche A Term
Loan Repayment Amount or an Initial Tranche B Term Loan Repayment Amount, as the
case may be.
“Initial Term Loan Repayment Date” shall mean ana 2017 Initial Tranche A Term
Loan Repayment Date or an Initial Tranche B Term Loan Repayment Date, as the
case may be.
“Initial Term Loans” shall mean the 2017 Initial Tranche A Term Loans and the
Initial Tranche B Term Loans.
“Initial Tranche A Term Lender” shall mean each Lender with an Initial Tranche A
Term Loan Commitment or holding an Initial Tranche A Term Loan.
“Initial Tranche A Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Tranche A Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
A Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche A
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche A Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Initial Tranche A Term Loan Commitments as
of the Closing Date is $735,000,000.
“Initial Tranche A Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
“Initial Tranche A Term Loan Maturity Date” shall mean March 29, 2017; provided
that if such date is not a Business Day, the “Initial Tranche A Term Loan
Maturity Date” will be the Business Day immediately following such date.
“Initial Tranche A Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(b).








NYDOCS02/996722.801/1378372.11            49


--------------------------------------------------------------------------------


“Initial Tranche A Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).
“Initial Tranche B Term Lender” shall mean each Lender with an Initial Tranche B
Term Loan Commitment or holding an Initial Tranche B Term Loan.
“Initial Tranche B Term Loan” shall have the meaning provided in Section 2.1(b).
“Initial Tranche B Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
B Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche B
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche B Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Initial Tranche B Term Loan Commitments as
of the Closing Date is $615,000,000.
“Initial Tranche B Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
“Initial Tranche B Term Loan Maturity Date” shall mean March 29, 2019; provided
that if such date is not a Business Day, the “Initial Tranche B Term Loan
Maturity Date” will be the Business Day immediately following such date.
“Initial Tranche B Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(cd).
“Initial Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(cd).
“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.
“Intercompany Note” shall mean the Amended and Restated Intercompany
Subordinated Note, dated as of the Amendment No. 1 Effective Date, substantially
in the form of Exhibit N, executed by Holdings, the Borrower and each other
Subsidiary of the Borrower party thereto.
“Interest Period” shall mean, with respect to any Eurodollar Loans, the interest
period applicable thereto, as determined pursuant to Section 2.9.
“Introducing Broker-Dealer Minimum Capital” shall mean for those Subsidiaries
of the Borrower that are broker-dealers exempt from the provisions of SEC
Rule 15c3-3, as of any date of determination, the greater of (a) 120% of such
Subsidiaries’ consolidated minimum dollar Net Capital required (as defined in
SEC Rule 15c3-1), and (b) the consolidated Aggregate Indebtedness (as defined in
SEC Rule 15c3-1) of such Subsidiaries, divided by ten.


NYDOCS02/996722.801/1378372.11            50




--------------------------------------------------------------------------------


“Material Adverse Effect” shall mean a circumstance or condition that materially
and adversely affects (a) the business, assets, operations, properties or
financial condition of the Borrower and the Restricted Subsidiaries taken as a
whole, (b) the ability of the Credit Parties (taken as a whole) to perform their
payment obligations under the Credit Documents or (c) the rights and remedies of
the Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.
“Maturity Date” shall mean the 2017 Initial Tranche A Term Loan Maturity Date,
the 2019 Extended Tranche A Term Loan Maturity Date, the Initial Tranche B Term
Loan Maturity Date, any Incremental Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any Class of Extended
Revolving Credit Commitments, any maturity date related to any Class of
Additional/Replacement Revolving Credit Commitments, any maturity date related
to any Class of Extended Term Loans, or the Swingline Maturity Date, as
applicable.
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
evidencing a Lien on such Mortgaged Property, substantially in the form of
Exhibit O (with such changes thereto as may be necessary to account for local
law matters) or otherwise in such form as reasonably agreed between the Borrower
and the Collateral Agent.
“Mortgaged Property” shall mean (a) Real Property identified on Schedule 1.1(d)
and (b) Real Property owned in fee with respect to which a Mortgage is required
to be granted pursuant to Section 9.13(b)
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, a Restricted Subsidiary or an ERISA
Affiliate had an obligation to contribute over the five preceding calendar
years.
“Necessary Cure Amount” shall have the meaning provided in Section 11.12(b)
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, any
issuance of Capital Stock, any capital contribution or any Disposition of any
Investment, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable, but only as and when received
and, with respect to any Recovery Event, any insurance proceeds or condemnation
awards in respect of such Recovery Event) received by or


NYDOCS02/996722.801/1378372.11            54


--------------------------------------------------------------------------------


“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.
“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”
“Prior Initial Tranche A Term Lender” shall have the meaning provided in Section
2.1(a).
“Prior Initial Tranche A Term Loan” shall have the meaning provided in Section 
2.1(a).
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) reasonably identifiable and factually
supportable cost savings, operating expense reductions or other synergies
realized or expected to be realized prior to or during such Post-Transaction
Period or (b) any additional costs, expenses or charges, accruals or reserves
(collectively, “Costs”) incurred prior to or during such Post-Transaction Period
in connection with the combination of the operations of a Pro Forma Entity with
the operations of the Borrower and its Restricted Subsidiaries or otherwise in
connection with, as a result of or related to such Specified Transaction;
provided that, so long as such cost savings, operating expense reductions or
other synergies are realized or expected to be realized prior to or during such
Post-Transaction Period, or such Costs are incurred prior to or during such
Post-Transaction Period, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that such cost savings, operating expense reductions or
other synergies will be realizable during the entirety of such Test Period
and/or such Costs will be incurred during the entirety of such Test Period, as
applicable; and provided, further, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings, operating expense reductions or other
synergies or Costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first
NYDOCS02/996722.801/1378372.11            68


--------------------------------------------------------------------------------


“Resignation Effective Date” shall have the meaning provided in Section 12.8.
“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment or replacement will be completed within the later of
(x) twelve months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.
“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.
“Retained Refused Proceeds” shall have the meaning provided in Section
5.2(c)(ii).
“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the ClosingAmendment No. 2 Effective Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(a)1 to Amendment No. 2 as such
Lender’s “Aggregate Revolving Credit Commitment,”, (b) in the case of any Lender
that becomes a Lender after the Closing Date, the amount specified as such
Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Revolving Credit Commitment
and (c) in the case of any Lender that increases its Revolving Credit Commitment
or becomes an Incremental Revolving Credit Commitment Increase Lender, in each
case pursuant to Section 2.14, the amount specified in the applicable
Incremental Agreement, in each case as the same may be changed from time to time
pursuant to terms hereof. TheAfter giving effect to Amendment No. 2, the
aggregate amount of the Revolving Credit Commitments as of the ClosingAmendment
No. 2 Effective Date is $250,000,000400,000,000.
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then


NYDOCS02/996722.801/1378372.11            73


--------------------------------------------------------------------------------


outstanding and (b) such Lender’s Letter of Credit Exposure at such time and
(c) such Lender’s Swingline Exposure at such time.
“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(a)(ii).
“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(c).
“Revolving Credit Maturity Date” shall mean March 29, 2017;September 30, 2019,
provided, that if such date is not a Business Day, then the “Revolving Credit
Maturity Date” will be the Business Day immediately following such date (the
“Scheduled Revolving Credit Maturity Date”); provided, however, that to the
extent that there are any outstanding Tranche B Loans maturing prior to, or
within the 91 day period immediately following, the Scheduled Revolving Credit
Maturity Date (as determined as of any date that is 91 days prior to the
scheduled Maturity Date of any then-outstanding Tranche B Loans), then the
“Revolving Credit Maturity Date” shall be the date that is the day occurring 91
days immediately prior to the earliest scheduled Maturity Date of any
then-outstanding Tranche B Loans, provided that if such date is not a Business
Day, then the “Revolving Credit Maturity Date” will be the next Business Day
immediately followingpreceding such date.
“Revolving Credit Termination Date” shall mean, following the Amendment No. 2
Effective Date, the date on which the Revolving Credit Commitments shall have
terminated, no Revolving Credit Loans shall be outstanding and the Letter of
Credit Obligations shall have been reduced to zero or Cash Collateralized.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of; provided that any transaction described above that
is consummated within 270 days of the date of acquisition of the applicable
property by the Borrower or any of its Restricted Subsidiaries shall not
constitute a “Sale Leaseback” for purposes of this Agreement.
“SDN List” shall have the meaning provided in Section 8.21.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
NYDOCS02/996722.801/1378372.11            74


--------------------------------------------------------------------------------


“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between Holdings, the Borrower
or any Restricted Subsidiary and a Cash Management Bank.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between any Credit Party or any Restricted Subsidiary and any Hedge
Bank.
“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, transferees and
assigns of each of the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.
“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, if any, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or 9.14 or Customary Intercreditor Agreement executed and
delivered pursuant to Section 10.2 or pursuant to any of the Security Documents,
Permitted Additional Debt Documents or documentation governing Credit Agreement
Refinancing Indebtedness to secure or perfect the security interest in any
property as collateral for any or all of the First Lien Obligations.
“Segregated Cash” shall mean, as of any date of determination, all cash and
“qualified” cash equivalents segregated on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date under SEC Rule 15c3-3.
“Senior Priority Lien Intercreditor Agreement” means the Senior Priority Lien
Intercreditor Agreement substantially in the form of Exhibit I-1 among the
Administrative Agent and/or the Collateral Agent and one or more representatives
for holders of one or more classes of Permitted Additional Debt and/or Permitted
First Priority Refinancing Debt, with such modifications thereto as the
Administrative Agent and the Borrower may reasonably agree.
“Scheduled 2019 Extended Tranche A Term Loan Maturity Date” shall have the
meaning provided in the definition of “2019 Extended Tranche A Term Loan
Maturity Date”.
“Scheduled Revolving Credit Maturity Date” shall have the meaning provided in
the definition of “Revolving Credit Maturity Date”.


NYDOCS02/996722.801/1378372.11            75


--------------------------------------------------------------------------------


“Syndication Agents” shall mean the Persons identified on the cover page of this
Agreement as such, in their respective capacities as syndication agent under
this Agreement.
“Taxes” shall have the meaning provided in Section 5.4(a).
“Term Loan” shall mean ana 2017 Initial Tranche A Term Loan, a 2019 Extended
Tranche A Term Loan, an Initial Tranche B Term Loan, an Incremental Term Loan or
any Extended Term Loans, as applicable.
“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a).
“Term Loan Facility” shall mean any of the 2017 Initial Tranche A Term Loan
Facility, the 2019 Extended Tranche A Term Loan Facility, the Initial Tranche B
Term Loan Facility, any Incremental Term Loan Facility and any Extended Term
Loan Facility.
“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall have been (or were required by
Section 9.1(a) or Section 9.1(b) to have been) delivered to the Administrative
Agent for each fiscal quarter or fiscal year in such period; provided that,
prior to the first date that Section 9.1 Financials shall have been delivered
pursuant to Section 9.1(a) or (b), the Test Period in effect shall be the period
of four consecutive fiscal quarters of the Borrower ended December 31, 2011. A
Test Period may be designated by reference to the last day thereof, i.e., the
December 31, 2011 Test Period refers to the period of four consecutive fiscal
quarters of the Borrower ended December 31, 2011, and a Test Period shall be
deemed to end on the last day thereof.
“Total Revolving Credit2017 Initial Tranche A Term Loan Commitment” shall mean,
on any date, the sum of the Revolving Credit2017 Initial Tranche A Term Loan
Commitments on such date of all Revolving Creditof all the Lenders.
“Total 2019 Extended Tranche A Term Loan Commitment” shall mean the sum of the
2019 Extended Tranche A Term Loan Commitments of all the Lenders.
“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any tranche of Additional/Replacement Revolving Credit Commitments.
“Total Commitment” shall mean the sum of the Total 2017 Initial Tranche A Term
Loan Commitment, the Total 2019 Extended Tranche A Term Loan Commitment, the
Total Initial Tranche B Term Loan Commitment, the Total Incremental Term Loan
Commitment, the Total Revolving Credit Commitment, the Total Extended Revolving
Credit Commitment of each Extension Series and the Total Additional/Replacement
Revolving Credit Commitment.
“Total Credit Exposure” shall mean, at any date, the sum of the Total Commitment
at such date and the outstanding principal amount of all Term Loans at such
date.


NYDOCS02/996722.801/1378372.11            79


--------------------------------------------------------------------------------


“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.
“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.
“Total Initial Tranche A Term Loan Commitment” shall mean the sum of the Initial
Tranche A Term Loan Commitments of all the Lenders.
“Total Initial Tranche B Term Loan Commitment” shall mean the sum of the Initial
Tranche B Term Loan Commitments of all the Lenders.
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
“Tranche A Lender” shall mean any Lender holding Tranche A Loans and/or any
commitment thereunder.
“Tranche A Loans” shall mean the 2017 Initial Tranche A Term Loans, the 2019
Extended Tranche A Term Loans, any Incremental Tranche A Term Loans or any
Extended Term Loans for which 2017 Initial Tranche A Term Loans, 2019 Extended
Tranche A Term Loans or Incremental Tranche A Term Loans were exchanged.
“Tranche B Lender” shall mean any Lender holding Tranche B Loans and/or any
commitment thereunder.
“Tranche B Loans” shall mean the Initial Tranche B Term Loans, Incremental
Tranche B Term Loans (including the 2013 Incremental Tranche B Term Loans) or
any Extended Term Loans for which Initial Tranche B Term Loans or Incremental
Tranche B Term Loans were exchanged.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its Restricted Subsidiaries or any of
their Affiliates in connection with the Transactions and the transactions
contemplated hereby and thereby.
“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into of the Credit Documents and the funding of the Initial Term Loans and, to
the extent applicable, the Revolving Credit Loans on the Closing Date, (c) the
declaration and payment of the Special Dividend, (d) the consummation of any
other transactions connected with the foregoing and (e) 
the payment of fees and expenses in connection with any of the foregoing
(including the Transaction Expenses).
“Transferee” shall have the meaning provided in Section 13.6(f).
“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Loan, (b) as to any Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Loan, (c) as to any Extended Revolving Credit Loan, its nature
as an ABR Loan or a Eurodollar


NYDOCS02/996722.801/1378372.11            80


--------------------------------------------------------------------------------


1.12Guaranties of Hedging Obligations. Notwithstanding anything else to the
contrary in any Credit Document, no Specified Credit Party shall be required to
guarantee or provide security for Excluded Swap Obligations, and any reference
in any Credit Document with respect to such Specified Credit Party guaranteeing
or providing security for the Obligations shall be deemed to be all Obligations
other than the Excluded Swap Obligations.
SECTION 2.    Amount and Terms of Credit Facilities
2.1    Loans. (a) (i)     Subject to and upon the terms and conditions herein
set forth, each Initial Tranche A Term Lender severally agrees to make a loan or
loans (each,of this Agreement as in effect immediately prior to the Amendment
No. 2 Effective Date, each Lender having an “Initial Tranche A Term Loan”) to
the Borrower, which Commitment” (as defined in this Agreement as in effect
immediately prior to the Amendment No. 2 Effective Date) (each such Lender, a
“Prior Initial Tranche A Term Lender”) severally made a loan or loans pursuant
thereto (each, a “Prior Initial Tranche A Term Loan” and collectively the “Prior
Initial Tranche A Term Loans (i) shall not exceed, for any such Lender, the
Initial Tranche A Term Loan Commitment of such Initial Tranche A Term Lender,
(ii) shall not exceed, in the aggregate, the Total Initial Tranche A Term Loan
Commitment, (iii) shall be made on the Closing Date and”) to the Borrower on the
Closing Date.
(ii) As of the Amendment No. 2 Effective Date, in accordance with, and upon the
terms and conditions set forth in, Amendment No. 2, (A) (x) the Prior Initial
Tranche A Term Loans of each Prior Initial Tranche A Term Lender outstanding on
such date shall be extended as a new series of Extended Term Loans (the “2019
Initial Extended Tranche A Term Loans”) on such date, in the principal amount
with respect to each such Prior Initial Tranche A Term Lender as is set forth on
Schedule 2 to Amendment No. 2 opposite such Lender’s name under the heading
“2019 Extended Tranche A Term Loan Amount” and (y) certain Lenders shall make
Incremental Tranche A Term Loans to the Borrower on the same terms and
conditions as the 2019 Initial Extended Tranche A Term Loans (the “2019
Refinancing Extended Tranche A Term Loans”) for the purpose of refinancing a
portion of the then-outstanding 2017 Initial Tranche A Term Loans (such 2019
Refinancing Extended Tranche A Term Loans, together with the 2019 Initial
Extended Tranche A Term Loans, the “2019 Extended Tranche A Term Loans”), and
each Lender making any 2019 Extended Tranche A Term Loans shall become a 2019
Extended Tranche A Term Lender with respect thereto; provided that all such 2019
Extended Tranche A Term Loans made by each of the 2019 Extended Tranche A Term
Lenders on the Amendment No. 2 Effective Date shall, unless otherwise provided
herein, consist entirely of 2019 Extended Tranche A Term Loans of the same
Class; and (B) the Prior Initial Tranche A Term Loans of each Prior Initial
Tranche A Term Lender that are not extended as 2019 Extended Tranche A Term
Loans pursuant to clause (A) above shall be re-designated, but otherwise
continued unchanged hereunder on the Amendment No. 2 Effective Date as the “2017
Initial Tranche A Term Loans”, and each such non-extending Prior Initial Tranche
A Term Lender shall be re-designated as a 2017 Initial Tranche A Term Lender
with respect to such Lender’s 2017 Initial Tranche A Term Loans.
(iii) The 2017 Initial Tranche A Term Loans and the 2019 Extended Tranche A Term
Loans (A) shall be denominated in U.S. Dollars, (ivB) may at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar
NYDOCS02/996722.801/1378372.11            85


--------------------------------------------------------------------------------


Loans;, provided that all such 2017 Initial Tranche A Term Loans or 2019
Extended Tranche A Term Loans made by each of the 2017 Initial Tranche A Term
Lenders or 2019 Extended Tranche A Term Lenders, as applicable, pursuant to the
same Borrowing shall, unless otherwise provided herein, consist entirely of 2017
Initial Tranche A Term Loans or 2019 Extended Tranche A Term Loans, as
applicable, of the same Type and (vC) may be repaid or prepaid in accordance
with the provisions hereof, but once repaid or prepaid may not be reborrowed. On
the 2017 Initial Tranche A Term Loan Maturity Date, all outstanding 2017 Initial
Tranche A Term Loans shall be repaid in full. On the 2019 Extended Tranche A
Term Loan Maturity Date, all outstanding 2019 Extended Tranche A Term Loans
shall be repaid in full.
(b) (i) Subject to and upon the terms and conditions herein set forth, each
Initial Tranche B Term Lender severally agrees to make a loan or loans (each, an
“Initial Tranche B Term Loan”) to the Borrower, which Initial Tranche B Term
Loans (i) shall not exceed, for any such Lender, the Initial Tranche B Term Loan
Commitment of such Initial Tranche B Term Lender, (ii) shall not exceed, in the
aggregate, the Total Initial Tranche B Term Loan Commitment, (iii) shall be made
on the Closing Date and shall be denominated in U.S. Dollars, (iv) may at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or Eurodollar Loans; provided that all such Initial Tranche B Term Loans
made by each of the Initial Tranche B Term Lenders pursuant to the same
Borrowing shall, unless otherwise provided herein, consist entirely of Initial
Tranche B Term Loans of the same Type and (v) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid may not be
reborrowed. On the Initial Tranche B Term Loan Maturity Date, all outstanding
Initial Tranche B Term Loans shall be repaid in full.
(ii)    Subject to and upon the terms and conditions herein set forth and in
Amendment No. 1, each 2013 Incremental Term Lender severally agrees to make a
2013 Incremental Tranche B Term Loan to the Borrower, which 2013 Incremental
Tranche B Term Loan (i) shall not exceed, for any such Lender, the Incremental
Term Loan Commitment of such 2013 Incremental Term Lender, (ii) shall not
exceed, in the aggregate, the Total Incremental Term Loan Commitment,
(iii) shall be made on the Incremental Term Loan Effective Date and shall be
denominated in U.S. Dollars, (iv) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans;
provided that all such 2013 Incremental Tranche B Term Loans made by each of the
2013 Incremental Term Lenders pursuant to the same Borrowing shall, unless
otherwise provided herein, consist entirely of 2013 Incremental Tranche B Term
Loans of the same Class and (v) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed. On the 2013
Incremental Tranche B Term Loan Maturity Date, all outstanding 2013 Incremental
Tranche B Term Loans shall be repaid in full.
(c)    Subject to and upon the terms and conditions herein set forth, each
Revolving Credit Lender severally agrees to make a loan or loans (each, a
“Revolving Credit Loan”) to the Borrower in U.S. Dollars, which Revolving Credit
Loans (i) shall not exceed, for any such Lender, the Revolving Credit Commitment
of such Lender, (ii) shall not, after giving effect thereto and to the
application of the proceeds thereof, result in such Lender’s Revolving Credit
Exposure at such time exceeding such Lender’s Revolving Credit Commitment at
such time, (iii) shall not, after giving effect thereto and to the application
of the proceeds thereof, at any time result in the aggregate amount of all
Lenders’ Revolving Credit Exposures exceeding
NYDOCS02/996722.801/1378372.11            86


--------------------------------------------------------------------------------


thereto (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(f) and Revolving Credit Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Section 3.3 or Section 3.4, as applicable). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than 20 Borrowings of Eurodollar Loans under this Agreement. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
2.3    Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
at the Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City time)
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of the Borrowing of Initial Term Loans or any
Borrowing of Incremental Term Loans (unless otherwise set forth in the
applicable Incremental Agreement), as the case may be, if all or any of such
Term Loans are to be initially Eurodollar Loans, and (ii) prior written notice
(or telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New
York City time) on the date of the Borrowing of Initial Term Loans or any
Borrowing of Incremental Term Loans, as the case may be, if all such Term Loans
are to be ABR Loans. Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing
of Swingline Loans pursuant to Section 2.3(d), a “Notice of Borrowing”) shall
specify substantially in the form of Exhibit D (i) the aggregate principal
amount of the Initial Term Loans or Incremental Term Loans, as the case may be,
to be made, (ii) the date of the Borrowing (which shall be (x) in the case of
Initial Term Loans, the Closing Date and (y) in the case of Incremental Term
Loans, the applicable Incremental Facility Closing Date in respect of such
Class), (iii) whether the Initial Term Loans or Incremental Term Loans, as the
case may be, shall consist of ABR Loans and/or Eurodollar Loans and, if the
Initial Term Loans or Incremental Term Loans, as the case may be, are to include
Eurodollar Loans, the Interest Period to be initially applicable thereto and
(iv) whether the Initial Term Loans are being borrowed under the 2017 Initial
Tranche A Term Loan Facility or Initial Tranche B Term Loan Facility. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.
(b)    Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings under
Letters of Credit), it shall give the Administrative Agent at the Administrative
Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans that are to be Eurodollar
Loans, and (ii) prior to 1:00 p.m. (New York City time) at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Revolving Credit Loans that are to be ABR Loans. Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall specify (i) the aggregate principal amount of the Revolving Credit Loans
to be made pursuant to such Borrowing, (ii) the date of Borrowing (which shall
be a Business Day) and (iii) whether the respective Borrowing shall consist of
ABR Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of each
NYDOCS02/996722.801/1378372.11            89


--------------------------------------------------------------------------------


Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the Letter
of Credit Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
2.5    Repayment of Loans; Evidence of Debt.
(a)(a)The Borrower agrees to repay to the Administrative Agent, for the benefit
of the applicable Lenders, (i) on the 2017 Initial Tranche A Term Loan Maturity
Date, all then outstanding 2017 Initial Tranche A Term Loans, (ii) on the 2019
Extended Tranche A Term Loan Maturity Date, all then outstanding 2019 Extended
Tranche A Term Loans, (iii) on the Initial Tranche B Term Loan Maturity Date,
all then outstanding Initial Tranche B Term Loans, (iiiiv) on the relevant
Incremental Term Loan Maturity Date for any Class of Incremental Term Loans, any
then outstanding Incremental Term Loans of such Class, (ivv) on the Revolving
Credit Maturity Date, all then outstanding Revolving Credit Loans, (vvi) on the
relevant maturity date for any Class of Additional/Replacement Revolving Credit
Commitments, all then outstanding Additional/Replacement Revolving Credit Loans
of such Class, (vivii) on the relevant maturity date for any Class of Extended
Term Loans, all then outstanding Extended Term Loans of such Class, (viiviii) on
the relevant maturity date for any Class of Extended Revolving Credit
Commitments, all then outstanding Extended Revolving Credit Loans of such Class
and (viiiix) on the Swingline Maturity Date, all then outstanding Swingline
Loans.
(b)The Borrower shall repay to the Administrative Agent, for the benefit of the
2017 Initial Tranche A Term Lenders, on each date set forth below (each, with
respect to the 2017 Initial Tranche A Term Lenders, ana “2017 Initial Tranche A
Term Loan Repayment Date”), a principal amount of the 2017 Initial Tranche A
Term Loans (each such amount, ana “2017 Initial Tranche A Term Loan Repayment
Amount”) (as such principal amount may be reduced by, and after giving effect
to, any voluntary and mandatory prepayments made in accordance with Section 5
(including all such prepayments made prior to the Amendment No. 2 Effective
Date), or as contemplated by Section 2.15), in each case as set forth below
opposite such 2017 Initial Tranche A Term Loan Repayment Date:  
2017 Initial Tranche A Term Loan Repayment Date
2017 Initial Tranche A Term Loan Repayment Amount 13
June 30, 2012
$9,187,500
September 30, 2012
$9,187,500
December 31, 2012
$9,187,500
March 31, 2013
$9,187,500
June 30, 2013
$9,187,500
September 30, 2013
$9,187,500
December 31, 2013
$9,187,500

___________________________
13 Repayment amounts from December 31, 2014 through December 31, 2016 will be
reduced in the same proportion as the amount of 2017 Initial Tranche A Term
Loans are reduced in the Second Amendment.


NYDOCS02/996722.801/1378372.11            92


--------------------------------------------------------------------------------


2017 Initial Tranche A Term Loan Repayment Date
2017 Initial Tranche A Term Loan Repayment Amount 13
March 31, 2014
$9,187,500
June 30, 2014
$18,375,000
September 30, 2014
$18,375,000
December 31, 2014
$0
March 31, 2015
$0
June 30, 2015
$0
September 30, 2015
$0
December 31, 2015
$0
March 31, 2016
$0
June 30, 2016
$0
September 30, 2016
$0
December 31, 2016
$0
2017 Initial Tranche A Term Loan Maturity Date
Balance of outstanding 2017 Initial Tranche A Term Loans

(c)The Borrower shall repay to the Administrative Agent, for the benefit of the
2019 Extended Tranche A Term Lenders, on each date set forth below (each, with
respect to the 2019 Extended Tranche A Term Lender, a “2019 Extended Tranche A
Term Loan Repayment Date”), a principal amount of the 2019 Extended Tranche A
Term Loans (as such principal amount may be reduced by, and after giving effect
to, any voluntary and mandatory prepayments made in accordance with Section 5 or
as contemplated by Section 2.15), in each case as set forth below opposite such
2019 Extended Tranche A Term Loan Repayment Date (each such amount, a “2019
Extended Tranche A Term Loan Repayment Amount”):
Initial2019 Extended Tranche A Term Loan Repayment Date
Initial2019 Extended Tranche A Term Loan Repayment Amount
June 30, 2012
$9,187,500
September 30, 2012
$9,187,500
December 31, 20122017
$$9,187,5008,613,281.25
March 31, 20132018
$$9,187,5008,613,281.25
June 30, 20132018
$$9,187,5008,613,281.25
September 30, 20132018
$$9,187,5008,613,281.25
December 31, 20132018
$$9,187,5008,613,281.25
March 31, 20142019
$$9,187,5008,613,281.25
June 30, 20142019
$$9,187,5008,613,281.25
September 30, 2014
$18,375,000
December 31, 2014
$18,375,000
March 31, 2015
$18,375,000
June 30, 2015
$18,375,000





_________________________________
NYDOCS02/996722.801/1378372.11            93


--------------------------------------------------------------------------------


Initial2019 Extended Tranche A Term Loan Repayment Date
Initial2019 Extended Tranche A Term Loan Repayment Amount
September 30, 2015
$18,375,000
December 31, 2015
$18,375,000
March 31, 2016
$18,375,000
June 30, 2016
$18,375,000
September 30, 2016
$18,375,000
December 31, 2016
$18,375,000
Initial2019 Extended Tranche A Term Loan Maturity Date
Balance of outstanding Initial2019 Extended Tranche A Term Loans

Each 2019 Extended Tranche A Term Lender acknowledges and agrees that otherwise
applicable amortization payments prior to December 31, 2017 have been reduced to
zero as a result of voluntary prepayments made prior to the Amendment No. 2
Effective Date.
(d)(c) The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Tranche B Term Lenders, on each date set forth below (each, an
“Initial Tranche B Term Loan Repayment Date”), a principal amount of the Initial
Tranche B Term Loans (each such amount, an “Initial Tranche B Term Loan
Repayment Amount”) (as such principal amount may be reduced by, and after giving
effect to, any voluntary and mandatory prepayments made in accordance with
Section 5 or as contemplated by Section 2.15), in each case as set forth below
opposite such Initial Tranche B Term Loan Repayment Date:
Initial Tranche B Term Loan Repayment Date
Initial Tranche B Term Loan Repayment Amount
June 30, 2012
$1,537,500
September 30, 2012
$1,537,500
December 31, 2012
$1,537,500
March 31, 2013
$1,537,500
June 30, 2013
$1,537,500
September 30, 2013
$1,537,500
December 31, 2013
$1,537,500
March 31, 2014
$1,537,500
June 30, 2014
$1,537,500
September 30, 2014
$1,537,500
December 31, 2014
$1,537,500
March 31, 2015
$1,537,500
June 30, 2015
$1,537,500
September 30, 2015
$1,537,500
December 31, 2015
$1,537,500
March 31, 2016
$1,537,500
June 30, 2016
$1,537,500





NYDOCS02/996722.801/1378372.11            94


--------------------------------------------------------------------------------


2013 Incremental Tranche B Term Loan Repayment Date
2013 Incremental Tranche B Term Loan Repayment Amount
September 30, 2017
$2,709,625
December 31, 2017
$2,709,625
March 31, 2018
$2,709,625
June 30, 2018
$2,709,625
September 30, 2018
$2,709,625
December 31, 2018
$2,709,625
2013 Incremental Tranche B Term Loan Maturity Date
Balance of 2013 Incremental Tranche B Term Loans

(e)(d) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts (each such amount, an “Incremental
Term Loan Repayment Amount”) and on dates as agreed between the Borrower and the
relevant Lenders of such Incremental Term Loans in the applicable Incremental
Agreement (each an “Incremental Term Loan Repayment Date”), subject to the
requirements set forth in Section 2.14. In the event that any Extended Term
Loans are established, such Extended Term Loans shall, subject to the
requirements of Section 2.15, mature and be repaid by the Borrower in the
amounts (each such amount, an “Extended Term Loan Repayment Amount”) and on the
dates (each an “Extended Repayment Date”) set forth in the applicable Extension
Agreement. In the event any Extended Revolving Credit Commitments are
established, such Extended Revolving Credit Commitments shall, subject to the
requirements of Section 2.15, be terminated (and all Extended Revolving Credit
Loans of the same Extension Series repaid) on the dates set forth in the
applicable Extension Agreement.
(f)(e) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(g)(f) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b) and a subaccount for each Lender, in which
the Register and the subaccounts (taken together) shall be recorded (i) the
amount of each Loan made hereunder, whether such Loan is ana 2017 Initial
Tranche A Term Loan, a 2019 Extended Tranche A Term Loan, an Initial Tranche B
Term Loan, an Incremental Term Loan (and the relevant Class thereof), a
Revolving Credit Loan, an Additional/Replacement Revolving Credit Loan (and the
relevant Class thereof), an Extended Term Loan (and the relevant Class thereof),
an Extended Revolving Credit Loan (and the relevant Class thereof) or a
Swingline Loan, as applicable, the Type of each Loan made and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender or
the Swingline Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share thereof
and (iv) any cancellation or retirement of Loans contemplated by
Section 13.6(i).
NYDOCS02/996722.801/1378372.11            96


--------------------------------------------------------------------------------


(h)(g) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (ef) and (fg) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
2.6    Conversions and Continuations. (a) The Borrower shall have the option on
any Business Day, subject to Section 2.11, to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Term Loans, Revolving Credit Loans, Additional/Replacement Revolving Credit
Loans or Extended Revolving Credit Loans of one Type into a Borrowing or
Borrowings of another Type and except as otherwise provided herein the Borrower
shall have the option on the last day of an Interest Period to continue the
outstanding principal amount of any Eurodollar Loans as Eurodollar Loans for an
additional Interest Period; provided that (i) no partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has, or the Required Credit Facility Lenders with respect to any such
Credit Facility have, determined in its or their sole discretion not to permit
such conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Loans
for an additional Interest Period if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has, or the
Required Credit Facility Lenders with respect to any such Credit Facility have,
determined in its or their sole discretion not to permit such continuation and
(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower giving the Administrative Agent
at the Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at
least (i) three Business Days’, in the case of a continuation of, or conversion
to, Eurodollar Loans or (ii) one Business Day’s, in the case of a conversion
into ABR Loans, prior written notice (or telephonic notice promptly confirmed in
writing) (each, a “Notice of Conversion or Continuation”) specifying the Loans
to be so converted or continued, the Type of Loans to be converted into or
continued, the requested date of the conversion or continuation, as the case may
be (which shall be a Business Day), the principal amount of Loans to be
converted or continued, as the case may be, and, if such Loans are to be
converted into, or continued as, Eurodollar Loans, the Interest Period to be
initially applicable thereto. If the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans,
Revolving Credit Loans, Additional/Replacement Revolving Credit Loans or
Extended Revolving Credit Loans shall be made or continued as the same Type of
Loan, which, if a Eurodollar Loan, shall have the same Interest Period as that
of the Loans being continued or converted (subject to the definition of Interest
Period). Any such automatic continuation shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If the Borrower requests a conversion to, or continuation of Eurodollar
Loans in any such Notice of Conversion of Continuation, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month’s duration. Notwithstanding anything to the contrary herein, a Swingline
Loan may not be converted to a Eurodollar Loan. The Administrative Agent shall
give each


NYDOCS02/996722.801/1378372.11            97


--------------------------------------------------------------------------------


applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.
(b)    If an Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has, or the
Required Lenders with respect to any such continuation have, determined in its
or their sole discretion not to permit
such continuation, Eurodollar Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans.
2.7    Pro Rata Borrowings. Each Borrowing of 2017 Initial Tranche A Term Loans
or 2019 Extended Tranche A Term Loans under this Agreement shall be granted by
the 2017 Initial Tranche A Term Lenders or the 2019 Extended Tranche A Term
Lenders, as applicable, pro rata on the basis of their then-applicable 2017
Initial Tranche A Term Loan Commitments or 2019 Extended Tranche A Term Loan
Commitments, respectively, and each Borrowing of Initial Tranche B Term Loans
under this Agreement shall be granted by the Initial Tranche B Term Lenders pro
rata on the basis of their then-applicable Initial Tranche B Term Loan
Commitments. Each Borrowing of Revolving Credit Loans under this Agreement shall
be granted by the Revolving Credit Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitment Percentages with respect to the
applicable Class. Each Borrowing of Incremental Term Loans under this Agreement
shall be granted by the Lenders of the relevant Class thereof pro rata on the
basis of their then-applicable Incremental Term Loan Commitments for such Class.
Each Borrowing of Additional/Replacement Revolving Credit Loans under this
Agreement shall be granted by the Lenders of the relevant Class thereof pro rata
on the basis of their then-applicable Additional/Replacement Revolving Credit
Commitments for such Class. Each Borrowing of Extended Revolving Credit Loans
under this Agreement shall be granted by the Lenders of the relevant Class
thereof pro rata on the basis of their then-applicable Extended Revolving Credit
Commitments for such Class. It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender, severally and not jointly, shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder, and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligations under any Credit
Document.
2.8    Interest. (a) The unpaid principal amount of each ABR Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the ABR in effect from time
to time.
(b)The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin in effect from time to time plus the Eurodollar Rate in effect
from time to time.
(c)If all or a portion of the principal amount of any Loan or any interest
payable thereon or any fees or other amounts due hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest
NYDOCS02/996722.801/1378372.11            98


--------------------------------------------------------------------------------


equal to the aggregate amount of Additional/Replacement Revolving Credit
Commitments so provided.
(c)(i) (A) The Incremental Tranche A Term Loans (i) shall rank pari passu in
right of payment and of security with the 2017 Initial Tranche A Term Loans and
the 2019 Extended Tranche A Term Loans, (ii) shall not mature earlier than the
2017 Initial Tranche A Term Loan Maturity Date, (iii) shall not have a shorter
Weighted Average Life to Maturity than the 2017 Initial Tranche A Term Loan
Facility, (iv) shall have an amortization schedule (subject to clause
(iii) above), and interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment premiums for the Incremental Tranche A Term Loans as
determined by the Borrower and the lenders of the Incremental Tranche A Term
Loans, and (v) may otherwise have terms and conditions different from those of
the 2017 Initial Tranche A Term Loans and (B) the Incremental Tranche B Term
Loans (i) shall rank pari passu in right of payment and of security with the
Initial Tranche B Term Loans, (ii) shall not mature earlier than the Initial
Tranche B Term Loan Maturity Date, (iii) shall not have a shorter Weighted
Average Life to Maturity than the Initial Tranche B Term Loan Facility,
(iv) shall have an amortization schedule (subject to clause (iii) above), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
premiums for the Incremental Tranche B Term Loans as determined by the Borrower
and the lenders of the Incremental Tranche B Term Loans and (v) may otherwise
have terms and conditions different from those of the Initial Tranche B Term
Loans; provided that (except with respect to matters contemplated by
subclauses (ii), (iii) and (iv) in clauses (A) and (B) above) any differences
shall be reasonably satisfactory to the Administrative Agent.
(ii)    The Incremental Revolving Credit Commitment Increase shall be treated
the same as the Revolving Credit Commitments (including with respect to maturity
date thereof) and shall be considered to be part of the Revolving Credit
Facility.
(iii)    The Additional/Replacement Revolving Credit Commitments (i) shall rank
pari passu in right of payment and of security with the Revolving Credit Loans,
(ii) shall not mature earlier than the Revolving Credit Maturity DateMarch 29,
2017 and shall require no mandatory commitment reduction prior to the Revolving
Credit Maturity DateMarch 29, 2017, (iii) shall have interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
undrawn commitment fees, funding discounts, original issue discounts and
prepayment premiums as determined by the Borrower and the lenders of such
commitments, (iv) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (v) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and letter of credit issuer, as applicable, which shall be determined by
the Borrower, the lenders of such commitments and the applicable letter of
credit issuers and swingline lenders and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Agreement) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
(vi) may otherwise have terms and
NYDOCS02/996722.801/1378372.11            105


--------------------------------------------------------------------------------


3.11    Existing Letters of Credit. Subject to the terms and conditions hereof,
each Existing Letter of Credit that is outstanding on the Closing Date, listed
on Schedule 1.1(c) shall, effective as of the Closing Date and without any
further action by the Borrower, be continued as a Letter of Credit hereunder,
from and after the Closing Date be deemed a Letter of Credit for all purposes
hereof and be subject to and governed by the terms and conditions hereof.
3.12    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
SECTION 4.    Fees; Commitment Reductions and Terminations.
4.1    Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Revolving Credit Lenders) a
commitment fee (the “Commitment Fee”) that shall accrue from and including the
ClosingAmendment No. 2 Effective Date to but excluding the Revolving Credit
Termination Date. Each Commitment Fee shall be payable (x) quarterly in arrears
on the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (y) on the Revolving Credit Termination Date (for the
period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day to be
calculated based on the actual amount of the Available Revolving Credit
Commitment (assuming for this purpose that there is no reference to “Swingline
Loans” in clause (b)(i) of the definition of Available Revolving Credit
Commitment) in effect on such day.
(b)    The Borrower agrees to pay (i) directly to the Letter of Credit Issuer
for its own account a fronting fee (the “Fronting Fee”) with respect to each
Letter of Credit, computed at the rate for each day equal to 0.125% per annum or
such other amount as is agreed in a separate writing between any Letter of
Credit Issuer and the Borrower times the average daily Stated Amount of such
Letter of Credit and (ii) any other letter of credit fee agreed to in writing by
any Letter of Credit Issuer and the Borrower. The Fronting Fee shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such
NYDOCS02/996722.801/1378372.11            126


--------------------------------------------------------------------------------


effect to such repayment or reduction, the Existing Revolving Credit Loans of
such Class are held by the Lenders of such Class on a pro rata basis in
accordance with their Existing Revolving Credit Commitments of such Class after
giving effect to such reduction) (provided that (x) after giving effect to any
such reduction and to the repayment of any Loans made on such date, the
aggregate amount of the revolving credit exposure of any such Lender does not
exceed the Existing Revolving Credit Commitment thereof (such revolving credit
exposure and Existing Revolving Credit Commitment being determined in each case,
for the avoidance of doubt, exclusive of such Lender’s Extended Revolving Credit
Commitment and any exposure in respect thereof) and (y) for the avoidance of
doubt, any such repayment of Loans contemplated by the preceding clause shall be
made in compliance with the requirements of Section 5.3(a) with respect to the
ratable allocation of payments hereunder, with such allocation being determined
after giving effect to any exchange pursuant to Section 2.15 of Existing
Revolving Credit Commitments and Existing Revolving Credit Loans into Extended
Revolving Credit Commitments and Extended Revolving Credit Loans respectively,
and prior to any reduction being made to the Commitment of any other Lender),
(c) any partial reduction pursuant to this Section 4.2 shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof,
(d) after giving effect to such termination or reduction and to any prepayments
of Revolving Credit Loans or cancellation or Cash Collateralization of Letters
of Credit made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures for such Class shall
not exceed the Total Revolving Credit Commitment for such Class, (e) after
giving effect to such termination or reduction and to any prepayments of
Additional/Replacement Revolving Credit Loans of any Class or cancellation or
cash collateralization of letters of credit made on the date thereof in
accordance with the Agreement, the aggregate amount of such Lender’s revolving
credit exposure shall not exceed the Total Additional/Replacement Revolving
Credit Commitment for such Class and (f) if, after giving effect to any
reduction hereunder, the Letter of Credit Commitment or the Swingline Commitment
exceeds the sum of the Total Revolving Credit Commitment and the Total
Additional/Replacement Revolving Credit Commitment (if any), such Commitment
shall be automatically reduced by the amount of such excess.
(b)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer (which notice the Administrative Agent shall promptly transmit
to each of the applicable Revolving Credit Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letter of Credit Obligations shall not exceed the
Letter of Credit Commitment.
(c)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.16(a)(iv) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.
NYDOCS02/996722.801/1378372.11            128


--------------------------------------------------------------------------------


4.3    Mandatory Termination of Commitments. (a) The Total2017 Initial Tranche A
Term Loan Commitment and Total Initial Tranche B Term Loan Commitment shall each
terminate at 5:00 p.m. (New York City time)each terminated on the Closing Date.
(b)The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.
(c)The Swingline Commitment shall terminate at 5:00 p.m. (New York City time) on
the Swingline Maturity Date.
(d)The Incremental Term Loan Commitment for any Class shall, unless otherwise
provided in the documentation governing such Incremental Term Loan Commitment,
terminate at 5:00 p.m. (New York City time) on the Incremental Facility Closing
Date for such Class.
(e)The Additional/Replacement Revolving Credit Commitment for any Class shall
terminate at 5:00 p.m. (New York City time) on the maturity date for such Class
specified in the documentation governing such Class.
(f)The Extended Loan/Commitment for any Extension Series shall terminate at 5:00
p.m. (New York City time) on the maturity date for such tranche specified in the
Extension Agreement.
(g)The Total 2019 Extended Tranche A Term Loan Commitment shall terminate at
5:00 p.m. (New York City time) on Amendment No. 2 Effective Date.
SECTION 5.    Payments
5.1    Voluntary Prepayments. (a) The Borrower shall have the right to prepay
Term Loans, Revolving Credit Loans, Extended Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans and Swingline Loans, without,
except as set forth in Section 5.1(b), premium or penalty, in whole or in part
from time to time on the following terms and conditions: (a) the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and in the case of
Eurodollar Loans, the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower no later than (i) in the case of Term Loans,
Extended Revolving Credit Loans, Additional/Replacement Revolving Credit Loans
or Revolving Credit Loans, 1:00 p.m. (New York City time) (x) one Business Day
prior to (in the case of ABR Loans) or (y) three Business Days prior to (in the
case of Eurodollar Loans), or (ii) in the case of Swingline Loans, 1:00 p.m.
(New York City time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Term Loans or Revolving Credit Loans shall be in a multiple of
$100,000 and in an aggregate principal amount of at least $1,000,000 and each
partial prepayment of Swingline Loans shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000; provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the
NYDOCS02/996722.801/1378372.11            129


--------------------------------------------------------------------------------


to evidence that each Credit Party is duly organized or formed, and that each of
the Borrower
and each Guarantor is validly existing, in good standing and qualified to engage
in business in (x) in the case of the Borrower, the State of Massachusetts and
(y) in the case of each Guarantor, the State of Delaware.
6.7    Fees and Expenses. The fees in the amounts previously agreed in writing
by the Agents to be received on the Closing Date and all reasonable
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of counsel) for which invoices have been presented at least three
Business Days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall have been, or will be substantially simultaneously with
the initial Credit Event, paid in full (which amounts may be offset against the
proceeds of the “Initial Tranche A Term Loan” (as defined in this Agreement as
in effect immediately prior to the Amendment No. 2 Effective Date) and/or the
Initial Tranche B Term Loan).
6.8    Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower substantially in
the form of Exhibit L, with appropriate attachments and demonstrating that after
giving effect to the consummation of the Transactions and other transactions
contemplated hereby, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.
6.9    Refinancing. The Refinancing shall have been consummated, or shall be
consummated simultaneously with the funding of the Initial Term Loans hereunder
and the Administrative Agent shall have received reasonably satisfactory
evidence of the repayment of all Indebtedness for borrowed money to be repaid on
the Closing Date pursuant to the Refinancing, including one or more duly
executed payoff letters, terminations and releases in form and substance
reasonably satisfactory to the Administrative Agent.
6.10    Insurance Certificates. The Administrative Agent shall have received
copies of insurance certificates evidencing the insurance required to be
maintained by the Borrower and the Restricted Subsidiaries pursuant to Section
9.3, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s additional loss payable or additional
mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured on any liability policy and
the Collateral Agent, on behalf of the Secured Parties, as additional loss payee
and/or mortgagee on any casualty policy, in form and substance reasonably
satisfactory to the Administrative Agent.
6.11    PATRIOT ACT. The Administrative Agent and the Joint Lead Arrangers shall
have received all documentation and other information concerning the Borrower
and the Guarantors as has been reasonably requested in writing at least 10
Business Days prior to the Closing Date by the Administrative Agent or the Joint
Lead Arrangers (on behalf of itself and/or any Lender) that either reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6,
NYDOCS02/996722.801/1378372.11            144


--------------------------------------------------------------------------------


Collateral Agent, (2) dated or re-certificated not earlier than three months
prior to the date of such delivery, (3) certified to the Administrative Agent,
the Collateral Agent and the title insurance company issuing the title insurance
policy for such Mortgaged Property pursuant to clause (ii), which certification
shall be reasonably acceptable to the Collateral Agent and (4) complying with
the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,”
jointly established and adopted by American Land Title Association, the American
Congress on Surveying and Mapping and the National Society of Professional
Surveyors in 2005 (except for such deviations as are acceptable to the
Collateral Agent) or (B) coverage under the title insurance policy or policies
referred to in clause (ii) above that does not contain a general exception for
survey matters and which contains survey-related endorsements reasonably
acceptable to the Collateral Agent, (y) a local opinion of counsel to the
Borrower (or in the event a Subsidiary of the Borrower is the mortgagor, to such
Subsidiary) with respect to the enforceability, perfection, due authorization,
execution and delivery of the applicable Mortgages and any related fixture
filings, and (z) such other documents as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent.
(c)    Notwithstanding anything herein to the contrary, if the Collateral Agent
and the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
(d)    Notwithstanding anything herein to the contrary, the Borrower shall not
be required to take any actions outside the United States to (i) create any
security interest in assets titled or located outside the United States or
(ii) perfect or make enforceable any security interests in any Collateral.
9.15    Use of Proceeds. The proceeds of the “Initial Tranche A Term Loans and”
(as defined in this Agreement as in effect immediately prior to the Amendment
No. 2 Effective Date), the Initial Tranche B Term Loans and the Revolving Credit
Loans, if any, borrowed on the Closing Date, together with cash on hand at the
Borrower and its Subsidiaries, will be used on the Closing Date (i) to
consummate the Refinancing and/or (ii) to pay the Transaction Expenses. After
the Closing Date, Revolving Credit Loans available under the Revolving Credit
Facility will be used for working capital requirements and other general
corporate purposes of the Borrower or its Subsidiaries, including the financing
of acquisitions permitted hereunder and other investments and dividends. The
proceeds of the Incremental Term Loan Facility, the proceeds of any Revolving
Credit Loans made pursuant to any Incremental Revolving Credit Commitment
Increase and the proceeds of any Additional/Replacement Revolving Credit Loans
made pursuant to any Additional/Replacement Revolving Credit Commitments may be
used for working capital requirements and other general corporate purposes of
the Borrower and its Subsidiaries including the financing of acquisitions
permitted hereunder, other investments and dividends and other distributions
permitted hereunder on account of the Capital Stock of the Borrower (or any
Parent Entity thereof). The proceeds of the 2013 Incremental Tranche B Term
Loans will be used to fund the 2013 Tranche A Term Loan Repayment (as defined in
Amendment No. 1), the 2013 Tranche B Term Loan Repayment (as defined in
Amendment No. 1) and for working capital requirements and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of
NYDOCS02/996722.801/1378372.11            163


--------------------------------------------------------------------------------


consent to any assignment if, in order for such assignment to comply with
Applicable Law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority, and
(B)the Administrative Agent and, in the case of Revolving Credit Commitments or
Revolving Credit Loans, the Swingline Lender and each Letter of Credit Issuer;
provided that no consent of the Administrative Agent shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund or to any Purchasing Borrower Party or any Affiliated Lender.
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of (i) an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or (ii) an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than, in the case of Revolving
Credit Commitments or Revolving Credit Loans, Additional/Replacement Revolving
Credit Commitments or Additional/Replacement Revolving Credit Loans, $5,000,000
or, in the case of 2017 Initial Tranche A Term Loan Commitments, 2019 Extended
Tranche A Term Loan Commitments, Initial Tranche B Term Loan Commitments,
Incremental Term Loan Commitments or Term Loans, $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11 has occurred and is continuing; and provided, further, that
contemporaneous assignments to a single assignee made by affiliated Lenders or
related Approved Funds or by a single assignor to related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
(B)subject to the terms of Section 13.7(c), the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance;
(C)the parties to each assignment shall e xecute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing fee
of $3,500 (it being understood that such processing fee shall not apply to any
assignment by any of the Joint Lead Arrangers, the Joint Bookrunners or any of
their respective affiliates hereunder); provided that (x) a single processing
fee of $3,500 will be payable for multiple assignments by Lenders permitted
hereunder that comprise one transaction and are implemented substantially
concurrently with one another and (y) the Administrative Agent may, in its sole
discretion, elect to waive or reduce such processing fee in the case of any
assignment, including assignments effected pursuant to the provisions of
Section 13.7;
NYDOCS02/996722.801/1378372.11            207


--------------------------------------------------------------------------------


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non‑public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including Federal and state
securities laws; and
(E)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause (E)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches of Loans (if any) on a non-pro rata basis.
Notwithstanding the foregoing or anything to the contrary set forth herein
(i) any assignment of any Loans or Commitments to an Affiliated Lender shall
also be subject to the requirements set forth in Section 13.6(g) and (ii) no
natural person may be an assignee or Participant with respect to any Loans or
Commitments.
(iii)Subject to acceptance and recording thereof pursuant to
Section 13.6(b)(vi), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and subject
to the requirements of Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.6(d).
(iv)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
2017 Initial Tranche A Term Loan Commitment, Initial 2019 Extended Tranche A
Term Loan Commitment, Incremental Term Loan Commitment, Revolving Credit
Commitment and Additional/Replacement Revolving Credit Commitment, and the
outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (B) except as set forth in (A) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Credit Document or any other instrument or document furnished pursuant hereto,
or the financial condition of Holdings, the Borrower or any
NYDOCS02/996722.801/1378372.11            208


--------------------------------------------------------------------------------


information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
13.18    Legend. The 2017 Initial Tranche A Term Loans, 2019 Extended Tranche A
Term Loans, Initial Tranche B Term Loans and 2013 Incremental Tranche B Term
Loans may be issued with original issue discount (“OID”) for U.S. Federal income
tax purposes. The issue price, amount of OID, issue date and yield to maturity
of these 2017 Initial Tranche A Term Loans, 2019 Extended Tranche A Term Loans,
Initial Tranche B Term Loans and 2013 Incremental Tranche B Term Loans may be
obtained by writing to the Administrative Agent at the address set forth in
Section 13.2.
13.19    Release of Collateral and Guarantee Obligations; Subordination of
Liens.
(a)The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, as set forth in clause (b) below, (ii) upon the sale, transfer or
other disposition of such Collateral (including as part of or in connection with
any other sale, transfer or other disposition permitted hereunder) to any Person
other than another Credit Party, to the extent such sale, transfer or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Credit Party upon its reasonable request without further inquiry),
(iii) to the extent such Collateral is comprised of property leased to a Credit
Party by a Person that is not a Credit Party, upon termination or expiration of
such lease, (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 13.1), (v) to the
extent the property constituting such Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guarantee (in
accordance with the second succeeding sentence and Section 25 of the Guarantee),
(vi) as required by the Collateral Agent to effect any sale, transfer or other
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents and (vii) to the extent such
Collateral otherwise becomes Excluded Capital Stock or Excluded Property (as
defined in the Security Agreement). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that the Guarantors shall be released from the Guarantees upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary, or, in the case of a Previous Holdings, in accordance with the
conditions set forth in the definition of Holdings. The Lenders hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any


NYDOCS02/996722.801/1378372.11            224


--------------------------------------------------------------------------------




Annex I-B
Delayed Amendments to the Amended Credit Agreement


[See attached]






















































































[ANNEX 1-B]


--------------------------------------------------------------------------------


Execution VersionFINAL CONFORMED COPY
CONFORMED TO AMENDMENTS
EFFECTUATED PURSUANT TO
AMENDMENT NO. 12







--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of March 29, 2012
among
LPL INVESTMENT HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN
SACHS BANK USA
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN
SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR
FUNDING, INC. AND SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND MORGAN
STANLEY SENIOR FUNDING, INC.
as Syndication Agents and
SUNTRUST BANK
as Documentation Agent




NYDOC SO2/996722.8


--------------------------------------------------------------------------------


(i)
any other Domestic Subsidiary acquired pursuant to a Permitted Acquisition and
financed with secured Indebtedness incurred pursuant to Section 10.1(j) or
10.1(k) and permitted by the proviso to subclause (z) and (y) of each such
Section, respectively, and each Restricted Subsidiary acquired in such Permitted
Acquisition that guarantees such Indebtedness to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing the Obligations (so long as such prohibition is not incurred in
contemplation of such acquisition),

(j)
any Subsidiary that is a captive insurance company, and

(k)
(j) any Subsidiary to the extent that the guarantee of the Obligations would
result in material adverse tax consequences to Holdings, the Borrower or any
Subsidiary as reasonably determined by the Borrower in consultation with the
Administrative Agent and notified in writing to the Collateral Agent.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
obligation (a “Swap Obligation”) to pay or perform under any agreement,
contract, or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Credit Party of, or the grant by such Credit
Party of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 9.18 hereof and any other “keepwell, support or other agreement” for the
benefit of such Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act) at the time the Guarantee of such Credit Party, or a
grant by such Credit Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Exclusive IP Licenses” shall mean any exclusive intellectual property license,
sublicense or cross-license granted by the Borrower or any of its Restricted
Subsidiaries to another Person, which license, sublicense or cross-license was
not made in the ordinary course of business and which materially limits the
ability of the Borrower or its Restricted Subsidiaries to continue to use such
intellectual property in its business.
“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.
“Existing Letters of Credit” shall mean the Letters of Credit listed on
Schedule 1.1(c).




NYDOCS02/996722.801/1378372.11            40




--------------------------------------------------------------------------------


Consolidated EBITDA Ratio as of the Test Period most recently ended on or prior
to the incurrence of any such Incremental Facility, calculated on a Pro Forma
Basis, as if such incurrence (and transaction) had occurred on the first day of
such Test Period, that is no greater than 2.25:1.0 (the “Incremental Limit”);
provided that (i) Incremental Term Loans may be incurred without regard to the
Incremental Limit, without regard to the requirement set forth in the proviso to
Section 2.14(a) that the Borrower and the Restricted Subsidiaries be in
compliance on a Pro Forma Basis with the requirements of Sections 10.9 and 10.10
as of the most recently ended Test Period, and without regard to whether an
Event of Default has occurred and is continuing, to the extent that the Net Cash
Proceeds from such Incremental Term Loans are used on the date of incurrence of
such Incremental Term Loans to prepay Term Loans in accordance with the
procedures set forth in Section 5.2(a)(i) and subject to the payment of premiums
set forth in Section 5.1(b), if applicable, and (ii) Additional/Replacement
Revolving Credit Commitments may be provided without regard to the Incremental
Limit, without regard to the requirement set forth in the proviso to Section
2.14(a) that the Borrower and the Restricted Subsidiaries be in compliance on a
Pro Forma Basis with the requirements of Sections 10.9 and 10.10 as of the most
recently ended Test Period, and without regard to whether an Event of Default
has occurred and is continuing, to the extent that the existing Revolving Credit
Commitments shall be permanently reduced in accordance with Section 5.2(e)(ii)
by an amount equal to the aggregate amount of Additional/Replacement Revolving
Credit Commitments so provided.
(c)(i) (A) The Incremental Tranche A Term Loans (i) shall rank pari passu in
right of payment and of security with the 2017 Initial Tranche A Term Loans and
the 2019 Extended Tranche A Term Loans, (ii) shall not mature earlier than the
2017 Initial Tranche A Term Loan Maturity Datethe 2019 Extended Tranche A Term
Loan Maturity Date, (iii) shall not have a shorter Weighted Average Life to
Maturity than the 2017 Initial Tranche A Term Loan Facility2019 Extended Tranche
A Term Loan Facility, (iv) shall have an amortization schedule (subject to
clause (iii) above), and interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and prepayment premiums for the Incremental Tranche A Term Loans
as determined by the Borrower and the lenders of the Incremental Tranche A Term
Loans, and (v) may otherwise have terms and conditions different from those of
the 2017 Initial Tranche A Term Loans and (B) the Incremental Tranche B Term
Loans (i) shall rank pari passu in right of payment and of security with the
Initial Tranche B Term Loans, (ii) shall not mature earlier than the Initial
Tranche B Term Loan Maturity Date, (iii) shall not have a shorter Weighted
Average Life to Maturity than the Initial Tranche B Term Loan Facility,
(iv) shall have an amortization schedule (subject to clause (iii) above), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
premiums for the Incremental Tranche B Term Loans as determined by the Borrower
and the lenders of the Incremental Tranche B Term Loans and (v) may otherwise
have terms and conditions different from those of the Initial Tranche B Term
Loans; provided that (except with respect to matters contemplated by
subclauses (ii), (iii) and (iv) in clauses (A) and (B) above) any differences
shall be reasonably satisfactory to the Administrative Agent.
(ii)The Incremental Revolving Credit Commitment Increase shall be treated the
same as the Revolving Credit Commitments (including with respect to maturity
date thereof) and shall be considered to be part of the Revolving Credit
Facility.


NYDOCS02/996722.801/1378372.11            103


--------------------------------------------------------------------------------


(iii)The Additional/Replacement Revolving Credit Commitments (i) shall rank pari
passu in right of payment and of security with the Revolving Credit Loans,
(ii) shall not mature earlier than March 29, 2017the Revolving Credit Maturity
Date and shall require no mandatory commitment reduction prior to March 29,
2017the Revolving Credit Maturity Date, (iii) shall have interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, undrawn commitment fees, funding discounts, original issue discounts and
prepayment premiums as determined by the Borrower and the lenders of such
commitments, (iv) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (v) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and letter of credit issuer, as applicable, which shall be determined by
the Borrower, the lenders of such commitments and the applicable letter of
credit issuers and swingline lenders and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Agreement) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
(vi) may otherwise have terms and conditions different from those of the
Revolving Credit Facility; provided that (except with respect to matters
contemplated by clauses (ii), (iii), (iv) and (v) above) any differences shall
be reasonably satisfactory to the Administrative Agent.  
(d)Each notice from the Borrower pursuant to this Section 2.14 shall be given in
writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments. Incremental
Term Loans may be made, and Incremental Revolving Credit Commitment Increases
and Additional/Replacement Revolving Credit Commitments may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld),
by any existing Lender (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Term Loan, no existing Lender
with a Revolving Credit Commitment will have any obligation to provide a portion
of any Incremental Revolving Credit Commitment Increase and no existing Lender
with an Revolving Credit Commitment will have an obligation to provide a portion
of any Additional/Replacement Revolving Credit Commitment) or by any other bank,
financial institution, other institutional lender or other investor (any such
other bank, financial institution or other investor being called an “Additional
Lender”); provided that (i) the Administrative Agent shall have consented (not
to be unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Incremental Revolving Credit Commitment
Increases or such Additional/Replacement Revolving Credit Commitments if such
consent would be required under Section 13.6(b) for an assignment of Loans or
Commitments, as applicable, to such Lender or Additional Lender; provided
further that, solely with respect to any Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments, the Swingline
Lender and each Letter of Credit Issuer shall have consented (not to be
unreasonably withheld) to such Additional Lender’s providing such Incremental
Revolving Credit Commitment Increases or Additional/Replacement Revolving Credit
Commitments if such consent would be required under Section 13.6(b) for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.


NYDOCS02/996722.801/1378372.11            104


--------------------------------------------------------------------------------


5.4    Net Payments. (a) Except as required by Applicable Law, all payments made
by or on behalf of the Borrower under this Agreement or any other Credit
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (including any interest, additions to tax and penalties)
(collectively, “Taxes”), excluding in the case of each Lender and each Agent and
except as otherwise provided in Section 5.4(f), (A) net income Taxes (and
franchise Taxes imposed in lieu of net income Taxes) that would not have been
imposed on such Agent or such Lender but for a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or Governmental
Authority thereof or therein (other than any such connection arising from such
Agent or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, received or perfected a security interest
under, or engaged in any other transactions pursuant to, this Agreement or any
other Credit Document), (B) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction described
in clause (A) and (C) any U.S. federal withholding Tax pursuant to FATCA (all
non‑excluded Taxes, “Non‑Excluded Taxes” and all such excluded Taxes, “Excluded
Taxes”). If any Taxes are required to be withheld by a Withholding Agent from
any amounts payable under this Agreement or any other Credit Document, the
applicable Withholding Agent shall so withhold (pursuant to the information and
documentation to be delivered pursuant to Section 5.4(d), 5.4(e) and 5.4(g)) and
shall remit the amount withheld to the appropriate Taxing Authority. In
addition, where an amount has been withheld in respect of a Non-Excluded Tax,
the applicable Credit Party shall increase the amounts payable to the
Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non‑Excluded Taxes or
Other Taxes including those applicable to any amounts payable under this
Section 5.4) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in such Credit Document. Whenever any Taxes are
payable by any Credit Party, as promptly as possible thereafter the applicable
Credit Party shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt, if available (or other evidence acceptable to such Lender,
acting reasonably) received by the applicable Credit Party showing payment
thereof. The Credit Parties, the Administrative Agent and the Lenders
acknowledge and agree that, solely for purposes of determining the applicability
of U.S. Federal withholding Taxes imposed by FATCA, from and after the Second
Amendment Effective Date, the Revolving Credit Facility, the 2017 Initial
Tranche A Term Loan Facility and the 2019 Extended Tranche A Term Loan Facility
will not be treated as a “grandfathered obligation” within the meaning of
Treasury Regulation 1.1471-2(b)(2)(i).
(b)    In addition, each Credit Party shall pay, or at the option of the
Administrative Agent timely reimburse it for the payment for, any present or
future stamp, documentary, filing, mortgage, recording, excise, property or
intangible taxes (including any
interest, additions to tax and penalties) that arise from any payment made by
such Credit Party hereunder or under any other Credit Documents or from the
execution, delivery or registration or recordation of, performance under, or
otherwise with respect to, this Agreement or the other
Credit Documents (hereinafter referred to as “Other Taxes”).
NYDOCS02/996722.801/1378372.11            136


--------------------------------------------------------------------------------


fees and (iv, (iv) the amount available to the Borrower for Dividends under
Section 10.6(h)(i) as
at the end of such fiscal year or quarter period, as the case may be and (v) the
amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate or any change
in the amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 9.1(a), beginning
with the fiscal year ended December 31, 2012, a certificate of an Authorized
Officer of
the Borrower setting forth in reasonable detail the calculation of Excess Cash
Flow, the Available Amount and the Available Equity Amount as at the end of the
fiscal year to which such financial statements relate and the information
required pursuant to Section 1 and Section 2 of the
Perfection Certificate, or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 9.1(d),
as the case may be.
(e)Notice of Default or Litigation. Promptly after an Authorized Officer of the
Borrower or any of its Restricted Subsidiaries obtains actual knowledge thereof
or should have obtained such knowledge thereof through customary due diligence,
notice of (i) the occurrence of any event that constitutes a Default or an Event
of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental proceeding pending against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect and (iii) if the Borrower is no longer a
public reporting company, any Material Adverse Effect.
(f)Environmental Matters. Promptly after obtaining knowledge of any one or more
of the following environmental matters, unless such environmental matters could
not, individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, notice of:
(i)any pending or threatened Environmental Claim against Holdings, the Borrower
or any of the Restricted Subsidiaries or any Real Property;
(ii)any condition or occurrence on any Real Property that (x) results in
noncompliance by Holdings, the Borrower or any of the Restricted Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Claim against Holdings, the Borrower or any
of the Restricted Subsidiaries or any Real Property;
(iii)any condition or occurrence on any Real Property that could reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law; and
(iv)the taking of any removal or remedial action in response to the actual or
alleged Release or presence of any Hazardous Material on any Real Property.


NYDOCS02/996722.801/1378372.11            154


--------------------------------------------------------------------------------


(ii)the proceeds of which shall be used to pay (or to make Dividends to allow
any Parent Entity of the Borrower to pay) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed $3,000,000 in any
fiscal year plus any actual, reasonable and customary indemnification claims
made by directors or officers of any Parent Entity of the Borrower;
(iii)the proceeds of which shall be used to pay (or to make Dividends to allow
any Parent Entity of the Borrower to pay) franchise taxes and other fees, taxes
and expenses required to maintain any of the Borrower’s Parent Entities’
corporate existence;
(iv)the proceeds of which shall be used to pay (or to make Dividends to any
Parent Entity thereof) to make Investments contemplated by Section 10.5(c) and
Dividends contemplated by Section 10.6(b));
(v)the proceeds of which shall be used to pay (or to make Dividends to allow any
Parent Entity of the Borrower to pay) fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering, refinancing,
issuance, incurrence, Disposition or acquisition or Investment transaction
permitted by this Agreement;
(vi)the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers, employees and consultants of any Parent Entity
thereof to the extent such salaries, bonuses and other benefits are attributable
to the ownership or operation of the Borrower and its Restricted Subsidiaries;
(vii)the proceeds of which shall be distributed in connection with the
Transactions (including the Special Dividend, all or a portion of which may be
paid after the Closing Date but in no event later than June 15, 2012);
(h)in addition to the foregoing Dividends, the Borrower may make additional
Dividends, provided that any such Dividend shall not cause the aggregate amount
of all such Dividends made pursuant to this Section 1.1(h) on or after the
Amendment No. 1 Effective Date measured at the time such Dividend is paid to
exceed, after giving effect to such Dividend, the sum of (i) so long as no Event
of Default has occurred and is continuing or would result therefrom, the greater
of (x) $250,000,000400,000,000 and (y) 6.75% of Consolidated Total Assets
(measured as of the date such Dividend is paid based upon the Section 9.1
Financials most recently delivered on or prior to such date), plus (ii) so long
as no Event of Default has occurred and is continuing or would result therefrom,
an amount equal to the Available Amount at the time such Dividend is paid plus
(iii) an amount equal to the Available Equity Amount at the time such Dividend
is paid plus (iv) an amount equal to the Incremental Dividend Amount;
(i)the Borrower may make additional Dividends pursuant to this clause (i) if,
after giving Pro Forma Effect to such Dividends, the Borrower would be in
compliance with a Consolidated Total Debt to Consolidated EBITDA Ratio as of the
most recently ended Test Period
on or prior to date of the making of any such Dividends, calculated on a Pro
Forma Basis, as if such Dividends had occurred on the first day of such Test
Period, that is no greater than 2.0:1.0;


NYDOCS02/996722.801/1378372.11            183


--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained in this Section 13.1,
Holdings, the Borrower, the Collateral Agent and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Credit Document), without the input or consent of any other Person,
(i) effect amendments, supplements or waivers to any of the Security Documents,
guarantees, intercreditor agreements or related documents executed by any Credit
Party or any other Subsidiary in connection with this Agreement if such
amendment, supplement or waiver is delivered in order (x) to comply with
Applicable Law or advice of local counsel, (y) to cure ambiguities, omissions,
mistakes or defects or (z) to cause such Security Documents, guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Credit Documents, (ii) enter into any amendment or
waiver of any Security Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by Applicable Law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Applicable Law and (iii) effect changes to this Agreement that are
necessary and appropriate to provide for the mechanics contemplated by the
offering process described in Section 13.6(g)(i)(H) herein.
13.2    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, the Letter of Credit Issuer or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 13.2 or to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire or to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


NYDOCS02/996722.801/1378372.11            204


--------------------------------------------------------------------------------


Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of (i) an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or (ii) an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than, in the case of Revolving
Credit Commitments or Revolving Credit Loans, Additional/Replacement Revolving
Credit Commitments or Additional/Replacement Revolving Credit Loans, $5,000,000
or, in the case of 2017 Initial Tranche A Term Loan Commitments, 2019 Extended
Tranche A Term Loan Commitments, Initial Tranche B Term Loan Commitments,
Incremental Term Loan Commitments or Term Loans, $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11 has occurred and is continuing; and provided, further, that
contemporaneous assignments to a single assignee made by affiliated Lenders or
related Approved Funds or by a single assignor to related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
(B)subject to the terms of Section 13.7(c), the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance;
(C)the parties to each assignment shall e xecuteexecute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing fee
of $3,500 (it being understood that such processing fee shall not apply to any
assignment by any of the Joint Lead Arrangers, the Joint Bookrunners or any of
their respective affiliates hereunder); provided that (x) a single processing
fee of $3,500 will be payable for multiple assignments by Lenders permitted
hereunder that comprise one transaction and are implemented substantially
concurrently with one another and (y) the Administrative Agent may, in its sole
discretion, elect to waive or reduce such processing fee in the case of any
assignment, including assignments effected pursuant to the provisions of
Section 13.7;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax form required by Section 5.4 and an administrative
questionnaire in a form approved by the Administrative Agent in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non‑public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such








NYDOCS02/996722.801/1378372.11            209


--------------------------------------------------------------------------------


information in accordance with the assignee’s compliance procedures and
Applicable Laws, including Federal and state securities laws; and
(E)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause (E)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches of Loans (if any) on a non-pro rata basis.
Notwithstanding the foregoing or anything to the contrary set forth herein
(i) any assignment of any Loans or Commitments to an Affiliated Lender shall
also be subject to the requirements set forth in Section 13.6(g) and (ii) no
natural person may be an assignee or Participant with respect to any Loans or
Commitments.
(iii)Subject to acceptance and recording thereof pursuant to
Section 13.6(b)(vi), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and subject
to the requirements of Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.6(d).
(iv)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
2017 Initial Tranche A Term Loan Commitment, 2019 Extended Tranche A Term Loan
Commitment, Initial Tranche AB Term Loan Commitment, Incremental Term Loan
Commitment, Revolving Credit Commitment and Additional/Replacement Revolving
Credit Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (B) except as set forth in
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Credit Document or any
other instrument or document furnished pursuant hereto; (C) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (D) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to
NYDOCS02/996722.801/1378372.11            210


--------------------------------------------------------------------------------




Annex I-C
Agency Replacement Amendments to the Amended Credit Agreement


[See attached]


--------------------------------------------------------------------------------


Execution VersionFINAL CONFORMED COPY
CONFORMED TO AMENDMENTS
EFFECTUATED PURSUANT TO
AMENDMENT NO. 12

--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of March 29, 2012
among
LPL INVESTMENT HOLDINGS INC.,
as Holdings,
LPL HOLDINGS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
JPMORGAN CHASE BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN
SACHS BANK USA
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN
SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR
FUNDING, INC. AND SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND MORGAN
STANLEY SENIOR FUNDING, INC.
as Syndication Agents and
SUNTRUST BANK
as Documentation Agent














NYDOC SO2/996722.8


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of March 29, 2012, among LPL INVESTMENT HOLDINGS
INC., a Delaware corporation (“Holdings”; as hereinafter further defined), LPL
HOLDINGS, INC., a Massachusetts corporation (the “Borrower”), the banks,
financial institutions and other investors from time to time parties hereto as
lenders (each a “Lender” and, collectively, the “Lenders”; each as hereinafter
further defined), and JPMORGAN CHASE BANK-OF-AMERICA, N.A., as Administrative
Agent, Collateral Agent, a Letter of Credit Issuer and Swingline Lender.
RECITALS:
WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section ý1.1 hereof;
WHEREAS, Holdings, the Borrower, the lending institutions party thereto (the
“Original Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent, and Morgan Stanley & Co., as collateral agent, are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 24, 2010
(as heretofore amended, supplemented or otherwise modified from time to time,
the “Original Credit Agreement”), pursuant to which the Original Lenders
extended or committed to extend certain credit facilities to the Borrower;
WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Section 6 below, the
Lenders and Letter of Credit Issuers extend a total of $1,600,000,000 of credit
to the Borrower in the form of (i) $735,000,000 in aggregate principal amount of
tranche A term loans to be borrowed on the Closing Date (the “2017 Initial
Tranche A Term Loan Facility” (referred to as the “Initial Tranche A Term Loan
Facility” prior to the Amendment No. 2 Effective Date (as defined below)), (ii)
$615,000,000 in aggregate principal amount of tranche B term loans to be
borrowed on the Closing Date (the “Initial Tranche B Term Loan Facility”) and
(iii) $250,000,000 in aggregate principal amount of Revolving Credit
Commitments, which amount was increased to $400,000,000 as of the Amendment No.
2 Effective Date (the “Revolving Credit Facility”);
WHEREAS, the Borrower intends to use the proceeds of the Initial Term Loans (as
defined below) to repay existing indebtedness under the Original Credit
Agreement in an aggregate principal amount of approximately $1,337,777,559.51,
at which time all existing commitments, security interests and guarantees in
respect of the Original Credit Agreement and the related documents and
obligations thereunder will be terminated, released and discharged in full
(other than contingent obligations, which by their terms survive such
termination) (the “Refinancing”);
WHEREAS, the Borrower intends to pay a special dividend to Holdings from
available cash on hand in an amount up to $230,000,000 (the “Special Dividend”)
to fund a one-time special dividend by Holdings to its common stockholders,
which was announced by Holdings on March 6, 2012;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the


NYDOC SO2/996722.8    


--------------------------------------------------------------------------------


Consolidated EBITDA of such Pro Forma Entity (determined as if references to the
Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
“Additional Lender” shall have the meaning provided in Section 2.14(d).
“acquired Person” shall have the meaning provided in Section 10.1(k).
“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).
“Additional/Replacement Revolving Credit Facility” shall mean each Class of
Additional/Replacement Revolving Credit Commitments made pursuant to Section
2.14(a).
“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.
“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a Class of Additional/Replacement Revolving Credit Commitments.
“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any Class of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such Class less the aggregate Additional/Replacement Revolving Credit
Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
“Administrative Agent” shall mean Bank of AmericaJPMorgan or any successor to
Bank of AmericaJPMorgan appointed in accordance with the provisions of Section
12.8, together with its Affiliates, as the administrative agent for the Lenders
under this Agreement and the other Credit Documents.
“Administrative Agent's Office” shall mean the address and, as appropriate,
account of the Administrative Agent set forth on Schedule 13.2 or such other
address or account




NYDOCS02/996722.801/1378372.11            5


--------------------------------------------------------------------------------


“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. The term “Control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.
“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(C).
“Affiliated Lender Register” shall have the meaning provided in Section 13.6(j).
“Agency Effective Date” shall mean the “Agency Replacement Effective Date” (as
defined in Amendment No. 2).
“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of March
16, 2012,the Second Amendment Effective Date, between the Borrower and the
Administrative Agent.
“Agent Parties” shall have the meaning provided in Section 13.2.
“Agents” shall mean each of (i) the Administrative Agent and (ii) the Collateral
Agent.
“Aggregate Debit Items” shall have the meaning set forth in SEC Rule
15c3-1(a)(1)(ii) and items 10-14 of Exhibit A to SEC Rule 15c3-3.
“Agreement” shall mean this Credit Agreement.
“Amendment No. 1” shall mean the First Amendment and Incremental Assumption
Agreement to this Agreement, dated as of May 13, 2013.
“Amendment No. 1 Effective Date” shall mean the “Amendment Effective Date” (as
defined in Amendment No. 1).
“Amendment No. 2” shall mean the Second Amendment, Extension and Incremental
Assumption Agreement to this Agreement, dated as of October 1, 2014.
“Amendment No. 2 Effective Date” shall mean the “Second Amendment Effective
Date” (as defined in Amendment No. 2).
“Amendment No. 2 Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent under Section
9.1(a) for the fiscal year of the Borrower ending December 31, 2014.
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.19.




NYDOCS02/996722.801/1378372.11            6


--------------------------------------------------------------------------------


“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.
“Collateral Agent” shall mean Bank of AmericaJPMorgan or any successor appointed
in accordance with the provisions of Section 12.8, together with its Affiliates,
as the collateral agent for the Secured Parties.
“Commitment” shall mean, with respect to each Lender (to the extent applicable),
such Lender's Revolving Credit Commitment, 2017 Initial Tranche A Term Loan
Commitment, 2019 Extended Tranche A Term Loan Commitment, Initial Tranche B Term
Loan Commitment, Incremental Term Loan Commitment, Extended Revolving Credit
Commitment,
Additional/Replacement Revolving Credit Commitment or any combination thereof
(as the context requires) and (b) with respect to the Swingline Lender or
swingline lender under any Extended Revolving Credit Commitments or
Additional/Replacement Revolving Credit Commitment, its Swingline Commitment or
swingline commitment, as applicable.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean a rate equal to (a) initially, 0.50% per annum,
(b) following the Amendment No. 2 Financial Statement Delivery Date, the rate
per annum determined in accordance with the grid set forth below. Any increase
or decrease in the Commitment Fee Rate resulting from a change in the
Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective as
of the first Business Day immediately following the date Section 9.1 Financials
are delivered to the Administrative Agent pursuant to Sections 9.1(a) and
9.1(b):
Consolidated Total Debt
to Consolidated EBITDA
Ratio
Applicable Revolving
Commitment Fee
Percentage
> 2.50:1.00
0.50%
< 2.50:1.00 but >1.25:1.00
0.375%
<1.25:1.00
0.25%

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.
“Confidential Information” shall have the meaning provided in Section 13.16.






NYDOCS02/996722.801/1378372.11            18


--------------------------------------------------------------------------------


(a)
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBALondon
interbank offered rate as administered by ICE Benchmark Administration or such
other rate per annum as is widely recognized as the successor thereto if the ICE
Benchmark Administration is no longer making a London interbank offered rate
available (“LIBOR”), as published by Reuters (Bloomberg or such other
commercially available source providing quotations of BBA LIBOR as may be
designatedinformation service that publishes such rate from time to time as
selected by the Administrative Agent from time to time)in its reasonable
discretion, in each case, at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rateLIBOR is not available
at such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of Americathe Administrative Agent and with
a term equivalent to such Interest Period would be offered by Bank of Americathe
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and, or
(iii) if for any reason sub-clauses (i) and (ii) of this clause (a) are not
available, as reasonably determined by the Administrative Agent, then the
“Eurodollar Rate” for such Interest Period (an “Impacted Interest Period”) shall
be the Interpolated Rate; and

(b)
(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) BBA LIBOR, as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time)LIBOR at approximately
11:00 a.m., London time, determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not if such
rateLIBOR is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same-day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by Bank of Americathe Administrative Agent’s
London Branch to major banks in the London interbank eurodollar loan market at
their request at the date and time of determination;, or (iii) if for any reason
sub-clauses (i) and (ii) of this



NYDOCS02/996722.801/1378372.11            33


--------------------------------------------------------------------------------


clause (b) are not available, as reasonably determined by the Administrative
Agent, then the “Eurodollar Rate” for such purpose shall be the Interpolated
Rate for Dollars, with an Interest Period of one month;  
provided that in the event the Eurodollar Rate for any Eurodollar Borrowing of
Initial Tranche B Term Loans prior to the Incremental Term Loan Effective Date
or 2013 Incremental Tranche B Term Loans on and after the Incremental Term Loan
Effective Date, determined in accordance with clause (a) above would be less
than 0.75%, then the Eurodollar Rate for the applicable Eurodollar Borrowing of
Initial Tranche B Term Loans or 2013 Incremental Tranche B Term Loans shall
instead be 0.75%.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a)
the sum, without duplication, of:

(i)    Consolidated Net Income for such period;
(ii)    an amount equal to the amount of all Non‑Cash Charges to the extent
deducted in arriving at such Consolidated Net Income;
(iii)    decreases in Net Working Capital (except as a result of the
reclassification of items from short‑term to long‑term or vice versa), decreases
in long‑term accounts receivable and increases in the long‑term portion of
deferred revenue for such period (other than any such decreases or increases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of property by the Borrower or any of its Restricted Subsidiaries
completed during such period or the application of purchase accounting);
(iv)    an amount equal to the aggregate net non‑cash loss on the Disposition of
assets, business units or property by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income;
(v)    cash payments received in respect of Hedging Agreements during such
period to the extent not included in arriving at such Consolidated Net Income;
and
(vi)    income tax expense to the extent deducted in arriving at such
Consolidated Net Income; minus
(b)the sum, without duplication, of:
(i)    an amount equal to the amount of all non‑cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (h) of the definition of the term “Consolidated Net Income”;




NYDOCS02/996722.801/1378372.11            34


--------------------------------------------------------------------------------


“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.
“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of a Person and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“FCPA” shall mean Foreign Corrupt Practices Act of 1977, as amended,
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of Americathe Administrative Agent on such day on such
transactions as determined by the Administrative Agent.  
“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
“Final Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 10.9 and 10.10.




NYDOCS02/996722.801/1378372.11            42


--------------------------------------------------------------------------------


“HUD-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, the greater of (a) $100,000 and (b) the difference of (i) all
cash and cash equivalents on the balance sheet of the HUD-Regulated Subsidiary
as of such date and (ii) the Adjusted Net Worth (as referenced in 12 CFR Section
202.5(n)) of the HUD-Regulated Subsidiary as of such date above $500,000.
“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
a Person and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Closing Date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by an
Authorized Officer of such Person.
“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary's Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such determination date were less than 5% of the aggregate of total assets of
the Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary's Subsidiaries, after eliminating intercompany
obligations) for such Test Period were less than 5% of the consolidated gross
revenues of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.
“Impacted Interest Period” shall have the meaning provided in the definition of
“Eurodollar Rate”
“Incremental Agreement” shall have the meaning set forth in Section 2.14(e).
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).
“Incremental Dividend Amount” shall mean an amount equal to the aggregate
principal amount of the 2013 Incremental Tranche B Term Loans, minus the
aggregate amount of the 2013 Tranche A Term Loan Repayment (as defined in
Amendment No. 1) and the 2013 Tranche B Term Loan Repayment (as defined in
Amendment No. 1).
“Incremental Facilities” shall have the meaning provided in Section 2.14(a).
“Incremental Facility Closing Date” shall have the meaning provided in Section
2.14(e).
“Incremental Limit” shall have the meaning provided in Section 2.14(b).
“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).








NYDOCS02/996722.801/1378372.11            46


--------------------------------------------------------------------------------


“Initial Tranche B Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
B Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche B
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche B Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Initial Tranche B Term Loan Commitments as
of the Closing Date is $615,000,000.
“Initial Tranche B Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
“Initial Tranche B Term Loan Maturity Date” shall mean March 29, 2019; provided
that if such date is not a Business Day, the “Initial Tranche B Term Loan
Maturity Date” will be the Business Day immediately following such date.
“Initial Tranche B Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(d).
“Initial Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(d).
“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.
“Intercompany Note” shall mean the Amended and Restated Intercompany
Subordinated Note, dated as of the Amendment No. 1 Effective Date, substantially
in the form of Exhibit N, executed by Holdings, the Borrower and each other
Subsidiary of the Borrower party thereto.
“Interest Period” shall mean, with respect to any Eurodollar Loans, the interest
period applicable thereto, as determined pursuant to Section 2.9.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant LIBOR)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable LIBOR (for the
longest period for which the applicable LIBOR is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the
applicable LIBOR for the shortest period (for which such LIBOR is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, as at such time for such Interest Period. When determining the rate for a
period which is less than the shortest period for which the relevant LIBOR is
available, the applicable LIBOR for purposes of clause (a) above shall be deemed
to be the overnight screen rate where “overnight screen rate” means, in relation
to any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
NYDOCS02/996722.801/1378372.11            50


--------------------------------------------------------------------------------


“Introducing Broker-Dealer Minimum Capital” shall mean for those Subsidiaries of
the Borrower that are broker-dealers exempt from the provisions of SEC
Rule 15c3-3, as of any date of determination, the greater of (a) 120% of such
Subsidiaries’ consolidated minimum dollar Net Capital required (as defined in
SEC Rule 15c3-1), and (b) the consolidated Aggregate Indebtedness (as defined in
SEC Rule 15c3-1) of such Subsidiaries, divided by ten.
“Investment” shall have the meaning provided in Section 10.5.
“Investors” shall mean the Sponsors, the Management Investors and certain other
investors arranged by and/or designated by the Sponsors and identified to the
Administrative Agent prior to the Closing Date.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean with respect to any Letter of Credit, any Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.
“JPMorgan” shall mean JPMorgan Chase Bank, N.A.
“Joint Bookrunners” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Bookrunners under this Agreement.
“Joint Lead Arrangers” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Lead Arrangers under this
Agreement.
“Junior Priority Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more representatives for the
holders of one or more classes of Indebtedness permitted by this Agreement and
that is intended (and/or required) to be secured on a junior lien basis to the
Liens securing the Obligations, with such modifications thereto as the
Administrative Agent and Borrower may reasonably agree.
“Latest Maturity Date” shall mean, with respect to any Indebtedness or Capital
Stock, the latest Maturity Date applicable to any Credit Facility that is
outstanding hereunder as determined on the date such Indebtedness is issued or
incurred or such Capital Stock is issued.
“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14, in each case other than a Person who ceases to be a
“Lender.”
“Letter of Credit” shall have the meaning provided in Section 3.1(a).




NYDOCS02/996722.801/1378372.11            51


--------------------------------------------------------------------------------


“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.
“Letter of Credit Commitment” shall mean $125,000,000, as the same may be
reduced from time to time pursuant to Section 4.2.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).
“Letter of Credit Issuer” shall mean (a) Bank of America, (b) JPMorgan, (c) with
respect to the Existing Letters of Credit, the applicable issuing bank under the
Existing Letter of Credit or an Affiliate thereof, and (cd) any one or more
Persons who shall become a Letter of Credit Issuer pursuant to Section 3.6. Any
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. In the event that
there is more than one Letter of Credit Issuer at any time, references herein
and in the other Credit Documents to the Letter of Credit Issuer shall be deemed
to refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.
“Letter of Credit Maturity Date” shall mean the date that is threefive Business
Days prior to the Revolving Credit Maturity Date.
“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).
“Letter of Credit Request” shall have the meaning provided in Section 3.2(b).


.


NYDOCS02/996722.801/1378372.11            52


--------------------------------------------------------------------------------


“LIBOR” shall have the meaning provided in the definition of “Eurodollar Rate”.
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.
“Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan, Extended Revolving Credit Loan, Swingline Loan (including any
swingline loan pursuant to an Extended Revolving Credit Facility or an
Additional/Replacement Revolving Credit Facility) or Term Loan made by any
Lender hereunder.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and among banks in the London interbank eurodollar market.
“Management Investors” shall mean the officers, directors and employees of
Holdings, the Borrower and the Subsidiaries who become investors in Holdings or
any of its Parent Entities or in the Borrower.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(f).
“Margin Lines of Credit” shall mean any lines of credit established and used by
the Borrower and its Subsidiaries consistent with ordinary course practice and
to fund or support Margin Loans of customers of the Borrower and its
Subsidiaries and any replacement lines established on substantially similar
terms and conditions.
“Margin Loans” as defined in Regulation T.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”
“Material Adverse Effect” shall mean a circumstance or condition that materially
and adversely affects (a) the business, assets, operations, properties or
financial condition of the Borrower and the Restricted Subsidiaries taken as a
whole, (b) the ability of the Credit Parties (taken as a whole) to perform their
payment obligations under the Credit Documents or (c) the rights and remedies of
the Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.
“Maturity Date” shall mean the 2017 Initial Tranche A Term Loan Maturity Date,
the 2019 Extended Tranche A Term Loan Maturity Date, the Initial Tranche B Term
Loan Maturity Date, any Incremental Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any Class of Extended
Revolving Credit Commitments, any maturity date related to any Class of
Additional/Replacement Revolving Credit Commitments, any maturity date related
to any Class of Extended Term Loans, or the Swingline Maturity Date, as
applicable.




NYDOCS02/996722.801/1378372.11            53


--------------------------------------------------------------------------------


“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swingline Commitment” shall mean $125,000,000.
“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.
“Swingline Lender” shall mean each of Bank of America in its capacity as
lenderand JPMorgan in their respective capacities as lenders of Swingline Loans
hereunder, and/or such other financial institution who, after the Closing
Date,institutions who shall agree to act in the capacity of a lender of
Swingline Loans hereunder., from time to time.  
“Swingline Loan” shall have the meaning provided in Section 2.1(c).
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
“Syndication Agents” shall mean the Persons identified on the cover page of this
Agreement as such, in their respective capacities as syndication agent under
this Agreement.
“Taxes” shall have the meaning provided in Section 5.4(a).
“Term Loan” shall mean a 2017 Initial Tranche A Term Loan, a 2019 Extended
Tranche A Term Loan, an Initial Tranche B Term Loan, an Incremental Term Loan or
any Extended Term Loans, as applicable.
“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a).
“Term Loan Facility” shall mean any of the 2017 Initial Tranche A Term Loan
Facility, the 2019 Extended Tranche A Term Loan Facility, the Initial Tranche B
Term Loan Facility, any Incremental Term Loan Facility and any Extended Term
Loan Facility.
“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall




NYDOCS02/996722.801/1378372.11            78


--------------------------------------------------------------------------------


(e)Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Letters of Credit shall be made upon the terms set forth in Section 3.3 or
Section 3.4(a).
(f)Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent's record of
the terms of any such telephonic notice.
(g)If the Borrower fails to specify a Type of Loan in a Notice of Borrowing then
the applicable Term Loans or Revolving Credit Loans shall be made as Eurodollar
Loans with an Interest Period of one (1) month. If the Borrower requests a
Borrowing of Eurodollar Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
2.4    Disbursement of Funds. (a) No later than 2:00 p.m. (New York City time)
on the date specified in each Notice of Borrowing (including Mandatory
Borrowings and Borrowings to reimburse Unpaid Drawings under Letters of Credit),
each Lender will make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below; provided that on
the Closing Date (or with respect to any Incremental Facilities, on the relevant
Incremental Facility Closing Date), such funds may be made available at such
earlier time as may be agreed among the relevant Lenders, the Borrower and the
Administrative Agent for the purpose of consummating the Transactions; provided,
further, that all Swingline Loans shall be made available to the Borrower in the
full amount thereof by the Swingline Lender no later than 34:3000 p.m. (New York
City time) on the date requested.
(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent's Office
and the Administrative Agent will (except in the case of Mandatory Borrowings
and Borrowings to repay Unpaid Drawings under Letters of Credit) make available
to the Borrower, by depositing to an account designated by the Borrower to the
Administrative Agent in writing, the aggregate of the amounts so made available
in Dollars. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent's demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in


NYDOCS02/996722.801/1378372.11            90


--------------------------------------------------------------------------------


such difference may be used for the purposes of determining any baskets (other
than any previously contributed Cure Amounts), with respect to the covenants
contained in the Credit Documents, the Available Amount or the Available Equity
Amount and (ii) less than the Necessary Cure Amount, then not later than the
applicable Cure Deadline, the Borrower must receive the cash proceeds from the
issuance of Capital Stock or a cash capital contribution to Holdings, which cash
proceeds received by Borrower shall be equal to the shortfall between such
Expected Cure Amount and such Necessary Cure Amount.
SECTION 12.     The Administrative Agent and the Collateral Agent
12.1    Appointment. (a) Each of the Lenders and the Letter of Credit
Issuers hereby irrevocably appoints Bank of America, N.A.JPMorgan to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. It is understood and agreed
that the use of the
term “agent” herein or in any other Credit Documents (or any other similar term)
with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “Collateral Agent”
under the Credit Documents, and each of the Lenders (including in its capacities
as a potential
Hedge Bank and a potential Cash Management Bank) and the Letter of Credit Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender
and the Letter of Credit Issuer for purposes of acquiring, holding and enforcing
any and all Liens
on Collateral granted under the Security Documents to secure any of the
Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “Collateral Agent”, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 12.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 (including Section 13.5(a), as
though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” under the Credit Documents) as if set forth in full herein with
respect thereto.
12.2     Delegation of Duties. The Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or
under any other Credit Document by or through any one or more sub-agents
appointed by the Administrative Agent or the Collateral Agent, as applicable.
The Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise their respective rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 12 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent, the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein


NYDOCS02/996722.801/1378372.11            194


--------------------------------------------------------------------------------


them while the retiring Administrative Agent or Collateral Agent, as applicable,
was acting as Administrative Agent or Collateral Agent, as applicable.
Any resignation or replacement by Bank of AmericaJPMorgan as Administrative
Agent pursuant to this Section shall also constitute its resignation or
replacement as Letter of Credit Issuer and Swingline Lender. If Bank of
AmericaJPMorgan resigns or is replaced as a Letter of Credit Issuer, it shall
retain all the rights, powers, privileges and duties of the Letter of Credit
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation or replacement as Letter of Credit Issuer and
all Letter of Credit Obligations with respect thereto, including the right to
require the Lenders to make Revolving Credit Loans or fund risk participations
in Unpaid Drawings pursuant to Section 3.3. If Bank of AmericaJPMorgan resigns
as Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Credit Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.1(f). Upon the appointment
by the Borrower of a successor Letter of Credit Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swingline Lender, as applicable, (b) the retiring Letter of
Credit Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of AmericaJPMorgan to
effectively assume the obligations of Bank of AmericaJPMorgan with respect to
such Letters of Credit.
12.9     Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax, except taxes imposed as a
result of a current or former connection unrelated to this Agreement between the
Administrative Agent and any jurisdiction outside of the United States imposing
such tax. If the Internal Revenue Service or any authority of the United States
or other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
12.10     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to,


NYDOCS02/996722.801/1378372.11            199


--------------------------------------------------------------------------------


Schedule 13.2
Addresses for Notices
To the Administrative Agent:
JPMorgan Chase Bank, N A
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, Floor 3 Newark, DE 19713-2107
Attention: Pranay Tyagi
Tel: (302) 634-8799
Fax: (302) 634-8459
Email: pranay.tyagi@jpmorgan.com
With a copy to:
Evelyn Crisci
Tel: (212) 270-9854
Email: evelyn.x.crisci@jpmorgan.com 383 Madison Avenue, Floor 23
New York, NY 10179


